em

PETROLEUM AGREEMENT
BETWEEN
THE MINISTER RESPONSIBLE FOR PETROLEUM
REPRESENTING
THE GOVERNMENT OF THE REPUBLIC OF GUYANA
AND

NABI OIL AND GAS INC.

Guyana Geology and Mines Commission
joner - Petroleum Division

TABLE OF CONTENTS

Article 1 - Definitions ....c.ccccccccesssssesesssesssssuevssvesssssisteessnassntiessaseuasarssssssssssseuseessssssesT

Article 2 - Agreement, the Operator, Liabilities and Indemmities.........cccccccccsccssscsssseceseesessvesvee 1 5

Article 3 - Petroleum Prospecting Licence and Guarantee .cccccccccsccsessssssssssssesssssesssseressevenseeseee 17
Article 4 - Exploration Programme and Expenditure Obligation ......cccccccsccssssscssessssesessseseessessseee 19
Article 5 - Relinquishment of Areas \........scessssssssssssssseesssesssssssveessesssecsssssessssvesarsussavsessnesaseesssescase 24
Article 6 - Delegation; Co-operation between Contractor and GGMC wo. cecccecessscsesessessesseuee 27
Article 7 - Annual Work Programme and Budget .......cccccceccceseeee fect eeeeeseesteseenetenseteeees 30

Article 8 - Discovery and Development... :

Article 9 - Records, Reports and Information; Confidentiality.........:cc.cccssssssessssessssseesseesstecsseeeese 34
Article 10 - Annual Licence Rental Charge .icssssesusessosusnsvususvsanupusauatssansessneeee 38
Article 11 - Cost Recovery and Production Sharing .......ccccccscsssesssssesssessssecsssesssesssecssvesseceveseeeasases 39

Article 12- Associated and Non - Associated Natural. Gas...

Article 13 - Valuation of Crude Oil

Article 14 - Disposal of Production

Article 15 - Taxation and Royallty...s.iescscssssssseshuessssessecsussssusesssessesscssessssesssvssssesssessesssesavcuseensves

Articie 16 - Contracts and Assignments

Article 17 - Domestic Supply Obligation. ................. Witesteeesaagmmmsetstreeiastecs eaves snare Ol
Article 18 - Guyana Resources o......ccecccs sss ssssesssessesseessessesssessssssessvessensesssatepsaressvaresiessesevavsaneeeeeve 63
Article 19 - Employment and Training ...........cescseccsscsecsessessseesseesseseseesessseesessecsessessessaessseessenseeed 64

“Guyana Geology a
' Assistant Commigsioner -

ind Mines Commission
Petroleum Division

' Signature:

Pate eeraaa
TABLE OF CONTENTS (Cont.)

Article 20 - Rights to Assets and Insurance................

Article 21 - Import Duties... eecscssssssssssssessssssssscsssusseseessccessssvessssssssssuvecerensesersssseesesszssrsssecesasseees 74

Article 22 - Foreign Exchange Control .......cccssssssscssssesssssesscessssssssesssssssivessssseveessssssteesssssesssecesaseece 76
Article 23 - Accounting and Audits... 78
Article 24 - Force Majeure .........cccscsssssesssssssesesossusessssusssssssissessssvessssissersesssssessssessessvessessstecseveseee 79
Article 25 - Assignment. sseasiadecaesscsvsscsnsnsvsseucabeneqnenenssassnenesnssessesonsssecvenereneseassesseasaseuastarseusesssssasaes 81

Article 26 - Sole Expert, Conciliation and Arbitration 83

Article 30 - Effective Date .

Article 31 - Miscellaneous .........c.sssssssssssssssesssssssssesssssnstseeseeesseeessssseseseeee

Article 32 - Stability OF Agrecment...ssrsnsvennetntneneenensntienenetinsnstietstieenennty sresesencsed 94

ATTICIS 33! =" Not ccsstansxsnuvorscrvaserepsivacecassectcvsesesscouscensseseeessesevsesnnnsssesunsnzetvigusattasiivosicteateecresescsscd 95

Guyana Geology and Mines Commission
Assistant Commissioner -

RN. Q\ SON

As SS. Att. Fee. a So.
Reg Fee: & o.s5
Stamp Dutya.cs. wo

PETROLEUM AGREEMENT ©°PY(S) aesacvy

AAS. SO
- a
“A EE eonkse| yO
This Agreement is made on the 4t..day of. 29... ALA... between the Government of the

Republic of Guyana, represented herein by the Minister (hereinafter referred to as the “Minister” or

the “Government” as the case may be) of the One Part
and

Nabi Oil And Gas Inc. (hereinafter referred to as “Nabi” or “Licensee”) a Company incorporated in
the Republic of Guyana with its registered office at Lot 63 Brickdam Stabroek, Lacytown,
Georgetown Guyana and registered in Guyana under the Companies Act 1991 with its registered

address in Guyana situated at Lot 63 Brickdam, Stabroek, Georgetown, Guyana of the Other Part
WHEREAS

(ly By virtue of the Petroleum (Production) Act, Cap. 65:05, Petroleum existing in its natural
condition in strata in Guyana is vested in the State; the Petroleum (Exploration and
Production) Act, No. 3 of 1986 (hereinafter referred to as the “Act” and the Petroleum
(Exploration and Production) Regulations 1986 (hereinafter referred to as the “Regulations”

ing for and production of Petroleum, and formatters

Veesing

Signature:
8 oa

Date:
(2)

G3)

(4)

6)

The Guyana Geology and Mines Commission (hereinafter referred to as “GGMC”) a body
corporate established under the Guyana Geology and Mines Commission Act (No. 9 of 1979)
has been seized with the responsibility, inter alia, of planning and securing the development,
exploitation and management of Petroleum, as defined in the Act, in Guyana so as to ensure
for the people of Guyana the maximum benefits therefrom and for doing such things in

relation thereto;

With respect to prospecting for and producing Petroleum and for matters connected therewith
the Act and Regulations, subject to certain limitations and conditions contained therein
authorize the Minister to grant Petroleum Prospecting Licences and Petroleum Production

Licences;

Section 10 of the Act authorizes the Minister to enter into an agreement with any person with

respect to, inter alia, the. grant of a Licence, the conditions to be included in a Licence, the

procedure to be followed by the Minister while exercising any discretion conferred upon him
1

by or under the Act and the manner in which the discretion shall be exercised and any matter

incidental to or connected therewith;

Nabi has submitted to the delegatee a proposal (“the proposal”) for a Production Sharing

wil'%A04 Geolo,

{ fodeiti

; Assistant Commi
| Signature;

“Sater 2

(6)

(7)

(8)

GGMC has been authorized by the Minister to negotiate this Agreement subject to the
provisions of the Act and Regulations and to the final written approval of the Minister of its
contents and execution thereof and to assist in the administration and implementation

therecf;

Nabi will have, or will acquire, the financial resources, the managerial, technical and
industrial competence and the experience to carry out Petroleum Operations and will provide

an affiliate company guarantee, in accordance with section 13 of the Act;

Pursuant to the aforesaid recitals, Nabi made an application to the Minister for a Petroleum
Prospecting Licence in accordance with regulation 13 of the Regulations (as hereinafter
defined), over the area described in Annex A and shown on the map attached as Annex B,
subject to the terms and conditions herein set forth and subject to the provisions of the Act
and Regulations and Nabi has agreed by execution of this Agreement to accept the said

Licence on the said terms and conditions and provisions

Mines Commission
Petroleum Division

ie
Article 1 - Definitions

1.1 In this Agreement, unless the context otherwise requires:

f .
if “Accounting Procedure” means the procedure set out in Annex C;
a “Act” means the Petroleum (Exploration and Production) Act No.3 of 1986;

e “Affiliated Company” in relation to the Contractor means, a company or corporation;

[ (i) which is, directly or indirectly controlled by the Contractor; or
= Gi). which directly or indirectly, controls the Contractor; or
~ (iii) which is, directly or indirectly, controlled by a company or corporation that also,

i directly or indirectly, controls the Contractor. For the purpose of this definition
“control” means the right to exercise a vote of fifty per cent (50%) or more of ail the

we voting shares;

ie \

“Agreed Interest Rate” means interest compounded daily (1/365 x rate) at an annual rate
i} equal to the average London Interbank Offer Rate (LIBOR) for six (6) months United States
ie dollars quoted at 11:00 hours (11:00 a.m.) London time on the first business day of such
"te month by the London Office of the Bank of America or as the Parties may agree, plus three
7 (3) percentage points; |
Lay , °
ee ‘Agreement®.1 thisAgreement and the A
P
“Appraisal Programme” means a programme carried out following a discovery of Petroleum
in the Contract Area for the purpose of delineating the Petroleum Reservoir, as defined in the
Act, to which that discovery relates in terms of thickness and lateral extent and estimating the

quantity of recoverable Petroleum therein prior to declaration of commerciality;
“Appraisal Well” means a well drilled for the purpose of an Appraisal Programme:
“Article” means an Article of this Agreement;

“Associated Gas” means all Natural Gas produced from any Petroleum Reservoir of which
~the predominant production-is €rude-Oil-and includes the gas-cap which overlies and is in

contact with Crude Oil;

“Barrel” means a quantity consisting of forty-two (42) United States gallons, liquid measure,

TOS RES ngasured at standard conditions of atmospheric pressure and temperature (14.7 Ibs/sq. inch

“Calendar Quarter” or “Quarter” means a period of three (3) consecutive months beginning

on the first day of January, April, July or October;

“Calendar Year” or “Year” means a period of twelve (12) consecutive Months commencing
on January land ending onthe succeeding December 31 provided however

term of'a Licenée shall bet
» "Guyana om and-Mines

+ ngsistane Commissioner + Ps
‘ signature:

‘ Date =
eee)

Co

“Commercial Discovery” means any discovery, which the Contractor in its sole judgement,

considers economic to develop and produce pursuant to the terms of the Agreement;

“Contract Area” means:

(i) on th: Effective Date the area described in Annex A and shown on the map in
Annex B and the subject of the Petroleum Prospecting Licence granted to the
Contractor pursuant to Article 3; and

Gi)‘ thereafter any areas which at any particular time are subject to the Petroléum
Prospecting Licence or Petroleum Production Licence(s) granted to the Contractor

under Article 8;

“Contract Costs” means Exploration Costs, Development Costs, Operating Costs, Service

Costs, General and Administrative Costs and Annual Overhead Charge;

“Cost Oil” has the meaning assigned in Article 11;

“Crude Oil” or “Oil” means crude mineral oil, asphalt, ozokerite, distillates, condensates
and all kinds of hydrocarbons and bitumens, both in solid and liquid forms, whether in their
liquid state at the well head ‘or field separator or liquefied from produced Natural Gas by

chemical treatment, condensation or extraction;

Guyana Geology and Mines Commission

Assistant Commissioner ~Petroleum Division
Lo a

other economically viable point for export of Petroleum in the Cooperative Republic Of

Guyana which shall be agreed to by the Contractor and the Minister;
“Development Costs” means the expenditure so categorized in Annex C;

“Development Plan” means the plan referred to in Article 8.4;

“Development Well” means any well drilled as part of a Development Plan;

“Discovery Area” means an area which is part of a Prospecting Area consisting of a
Discovery-Block or Blocks in respect of which-the Minister has been informed under section

30 of the Act;
“Discovery Block” means that as defined in the Act;

“Discovery of Petroleum” means that as defined in the Act;

a
“Effective Date” means the date on which this Agreement comes into force pursuant to

7 Article 30:

“Expatriate Employee” means any employee (other than a Guyanese citizen) not permanently

resident in Guyana who is engaged under a contract of service for the purpose of Petroleum

Operations;

‘Guyana Geology and Mines Commission
Assistant connor - Petroleum Division

* Signature:

“Exploration Period” means the initial period, and/or the first renewal period and/or the

second renewal period referred to in Article 4.1, as the case may be;

“Exploration Well” means a well drilled, which is not a Development Well, with the
objective of exploring for Petroleum on a geological entity (be it of structural, stratigraphic,
facies or pressure nature) to a depth or stratigraphic level specified in the work programme

for the exploration work programme;

“Field” means an area within the Contract Area consisting of a Petroleum Reservoir or
multiple Petroleum Reservoirs all grouped on, or related to, the same individual geological
structural features or stratigraphic conditions from which Petroleum may be produced

commercially;

“General and Administrative Costs” and “Annual Overhead Charge’ /nte

so categorised in Annex C;

“Geologic Basement” means any igneous or metamorphic rock or any
which the geological structure or physical characteristics of the rock-sequence do not have
the properties necessary for the accumulation of petroleum in commercial quantities and

which reflects the maximum depth at which any such accumulation can be reasonably

expected;

alogy.and Mines Commission

f

Ne Geol
caf oe od personne

: Ssistant pone eum

Signature:

"tes
“GGMC” means the Guyana Geology and Mines Commission, established under section 3 of

the Guyana Geology and Mines Commission Act 1979;
“GGMC Act” means the Guyana Geology and Mines Commission Act 1979;

“Licence” means the Petroleum Prospecting Licence and/or the Petroleum Production

Licence(s) or both as the context requires;

“Lifting Entitlement” means the quantity of Crude Oil to which a Party shall be entitled in

any given period pursuant to Article 11;

“Minister” means the Minister assigned responsibility for Petroleum or where there is no

such Minister, the President;

Natural Gas” or “Gas” means all hydrocarbons which at standard conditions of temperature
: nn Sand pressure (60 degrees Fahrenheit or 15 degrees Celsius and 14.7 lbs/sq. inor 1 Kg/sq. cm)
in a gaseous state including but not limited to wet mineral gas, dry mineral gas and casing

vad. gas, all substances contained therein pias helium, which are pproduced from an oil

“Non-Associated Gas” means Natural Gas or Gas other than Associated Gas;
“Operating Costs” means those costs so categorized in Annex C;

“Operator” shall have the meaning assigned to it in Article 2.2(a);

“Parties” means the Government, Nabi and includes its successors and permitted assignees,

and a Party shall mean any of the Parties;

“Petroleum Operations” means Prospecting Operations and/or Production Operations, as

defined in the Act;

“Petroleum Prospecting Licence” means a Licence issued by the Government under the Act
and the Regulations to Nabi for carrying out Prospecting Operations and set forth in Form ¢

of the schedule as specified in the Regulations;
“Petroleum Production Licence” means a Licence to be issued by.the Government under the
D of the schedule as specified in the Regulations;

“Profit Oil” has the meaning assigned in Article 11;

ivié

“Recoverable Contract Costs” has the meaning ofsined in in A Article us

“Regulations” means the Petroleum reioat: Aeron  Reguiations F986" ~” ~
“Service Costs” means the expenditures so categorized in Annex C;

“Sub-Contractor” means any company or entity which provides services to the

Contractor in connection with Petroleum Operations;

yana Geology and Mines Commission
istant Comrpissioner - Petroleum Division

“gnature: =

“et

| Signature:

12

1.4

' Date:

The words and terms used in this Agreement but not defined herein shall, if meanings have
been assigned to them under section 2 of the Act, have, for the purposes of this Agreement,

the same meanings.

The provision of this Agreement relating to the Petroleum Prospecting Licence shall be read

as part of the provisicus of such Licence.

The provision of this Agreement relating to any Petroleum Production Licence shall be read

as part of the provisions of such Licence.

The provisions in the Act and Regulations dealing with rights and obligations of the

Contractor shall be read as part a bert ‘sions of this Agreement and any

14

Article 2 - Agreement, the Operator, Liabilities and Indemnities

‘ie 2.1 Agreement
[ This Agreement constitutes an agreement made under section 10 of the Act consistent with
the Act and the Regulations, and is a production sharing agreement, the objective of which is
r the exploration for development and production of Petroleum in the Contract Area by the
Pa Contractor subject to the terms hereof and the provisions of the Act and Regulations under
A which the Contractor'shall have an economic interest in the development of Petroleum from
'S the Contract Area.
is 2.2 The Operator
f (a) Nabi shall be the Operator charged with conducting the day to day activities of the
tL Contractor under this Agreement. No transfer of operatorship to another Party not
[ comprising the Contractor shall take effect unless it has been approved by the
Minister which approval shall not be unreasonably withheld. The Minister shall be
[ notified of any change of operatorship to another Party comprising the Contractor in
| writing.
(b) The Contractor shall provide the Minister with a memorandum summarizing the

greement, the Licences and any app. cable laws

forenienrnierer nnn STRAITS

Guyana Geol
Assistant

logy and Mines Commission
issioney «

2.3

Liability
The duties, obligations and liabilities of the Parties comprising the Contractor under this

Agreement and under any Licence issued pursuant hereto shall be joint and several.

Indemnity

The Contractor shall, at all times, keep Government indemnified against all actions, claims
and the demands that may be brought or made against Government by a third party by reason
of negligence (any act or omission or ‘ecidless disregard of harmful consequences which
results in damage to a third party) .by the Contractor or the Operator in the exercise or
purported exercise of the rights of the Contractor under the Act or the Licence, provided
however, that nothing in this Article shall require the Contractor to give the said indemnity
for any claim or demand in respect of Petroleum taken by the Minister pursuant to Article 11
after title has passed to the Minister at the Delivery Point or in respect of assets acquired by
the Minister pursuant to Article 20 from and after the date of acquisition. Liability by the

Contractor to the Government for damages in respect of Petroleum Operations under this

Agreement is limited to insurance required in accordance with Article 20.2 (a), provided

Article 3 - Petroleum Prospecting Licence and Guarantee

3.1

3.2

Petroleum Prospecting Licence

(a) On the date of this Agreement, the Minister, in accordance with tke Act, the
Regulations and the terms of this Agreement, shall grant to the Contractor the
Petroleum Prospecting Licence for an initial period of four (4) years from the
Effective Date over the area described in Annex A and shown on the map attached as
Annex B hereto. [ ro

| roiaea HWE Shame 5, " {

(b) — Subject to Article 4 the other tems of this Agreement, such Petroleum
Prospecting Licence may-be-zene at
Contractor for consecutive periods of up to four (4) years each in a
provisions of the Act and the Regulations.

Guarantee

one (1) of phase one (1) of the initial period in accordance with Article 4.1 (a)(i) hereunder,

and thereafter, no later than ninety (90) days after the commencement of all subsequent work

commitment periods as specified in Article 4.1, provide an affiliate company guarantee or

_ other form of guarantee acceptable to the Minister in the amount of ten percent (10%) of the

budget submitted by the Contractor, pursuant to Article 7.1, for each specific work

commitment period. Notwithstanding the foregoing, if the Contractor exceeds its minimum

work commitment in any phase specified in Article 4.1, the completion of such work

commitment shall constitute a waiver of such proportion of the requirement of tat gata
KG

RES
€.

applicable to the subsequent work commitment phase.

If the guarantees are Affiliate Company guarantees they shall be in lieu of and satisfy any

E08 REG
ae Xesiilations or this

obligation to provide a guarantee and/or bond pursu

Agreement on the part or on behalf of the Contractoy

ines Commission
Petroleum Disiston

Guyana Geology and M
Assistant Commissioner »

Article 4 - Exploration Programme and Expenditure Obligation

4.1

Exploration Programme

Subject to the provisions of this Agreement, in discharge of its obligations to carry out

Prospecting Operations in the Contract Area, the Contractor shall carry out the minimum

work described herein, during the periods into which Prospecting Operations are divided

hereunder:-

(a) The initial period of four (4) years shall be divided into three (3) phases.. Phase one
(1) will consist of twelve (12) months duration while phase two (2) will consist of
eighteen (18) months duration and phase three(3) will consist of eighteen months
duration
qi) Phase One - (12 months)

During phase one of the initial period, the Contractor shall drill one (1)

Exploration Well to basement in the Contract Area.

At the end of phase one (1) of the initial period the Contractor shall either

relinquish Contract Area except for any discovery Area in respect of which the

Minister is informed under section 30 of the Act, the area contained in any

Petroleum Production License and any other portion of the Contract Area

Minister agrees to permit the Contractor to conduc’ EDS ation activity
GS.
NO

&
or the enter phase two (2) of the initial periogf x ;

(ut)

(iii)

Guyana Geology and Mines Commission

Phase Two - (18 months)

During phase two (2) of the initial period, the Contractor shall conduct
studies to determine the cause(s) for any dry holes encountered during
exploration drilling in phase 1, as well as either conduct a survey to acquire a
minimum of two hundred (200) line kilometers of 2D seismic data or conduct
a stress field detection survey in the minimum amount of three hundred (300)

line kilometers or drill an Exploration Well to a minimum depth of 1500m.

At the end of phase two (2) of the initial period, the Contractor shall either
relinquish the entire Contract Area except for any Discovery Area in respect
of which the Minister is informed under section 30 of the Act, the area
contained in any Petroleum Production License and any other portions of the
Contract Area on which the Minister agrees to permit the Contractor to
conduct further exploration activity, or enter phase three (3) of the initial
period.

Phase three - (18 months)

During phase three (3) of the initial period the Contractor shall drill one (1)
Exploration Well to a minimum depth of 1500m. At the end of the initial
period of four (4) years, the Contractor shall elect either to relinquish the

entire Contract Area or subject to Article 5 relinquish (25%) twenty five

ting Licence

percent of the Contract Area and renew the Pe re
y

KS

‘oleum Division

i (b) The first renewal period of up to three (3) years shall constitute phases agreed to

from friendly discussions between the Contractor and Minister, in each of which

the Contractor shall conduct a programme of work as agreed to from discussions

ir betyveen the Contractor and Minister but which must include as a minimum, the
l

£5
7 drilling of one (1) Exploration Well within the first eighteen months of the first
fr renewal period.
r .
ba \t the end of the first reriewal period of up to three (3) years, the Contractor shall

ontained in any Petroleum Production Licence or subject to Article 5, relinquish
twenty percent (25%) of the Contract Area and renew the Petroleum Prospecting
Licence for a second period of up to three (3) years.

L (c) The second renewal period of up to three (3) years, shall be divided into phases as

(es agreed to from friendly discussions between the Contractor and the Minister in
each of which the Contractor shall conduct a programme of work as agreed to

from discussions between the Contractor and Minister.

f At the end of the second renewal period of up to three (3) years, the Contractor
shall relinquish the entire Contract Area except for any Discovery Area in respect
of which the Minister is informed under section 30 of the Act, the area contained

in any Petroleum Production Licence and any other portion of the Contract Area

Guyana Geology and Mines Co,
Assistant Comi ae

exploration activities.

(d) The minimum work commitment for a given phase or period referred to in Article
4.1(a), (b) and (c) may be undertaken in an earlier phase or period in whole or in
part and in such a case the work commitment with respect to the subsequent
period shall be deemed to be satisfied accordingly in whole or in part as the case
may be.

(e) Subject to Article 24 herein and section 43 of the Act, the Minister may extend any

Exploration Period pursuant to a showing of good cause by the Contractar.

4.2 No Exploration Well drilled by the Contractor shall’be treated as discharging any obligation

of the Contractor to drill such Exploration Well unless either it has been drilled to the depth

the Contractor has expended on such well and any substitute well drilled pursuant to

Article 4.2 (d) below the amount for such work commitment in the budget submitted

by the Contractor and approved by the Minister as specified in Article 7.1; or

(c) a Discovery is made and the Minister is informed thereof; or
(d) _ insurmountable technical problems are encountered which, in accordance with good

oilfield practice, make further drilling impractical, provided that if the

Contractor shall drill a substitute well in the Contract Area to the same minimum

depth as aforesaid unless otherwise agreed with the Minister or until the amount in

Article 4.2 (a) less any amounts actually expended on the abandoned well is reached

if or one of the criteria listed at Articles 4.2 (b) to (d) is satisfied.
fi ,
= 43 Expenditure Obligation

f
I The sum actually spent in fulfillment of the work obligation in a specific phase or period

Article 5 - Relinquishment of Areas

wn

If prior to the end of the initial period of the Petroleum Prospecting Licence issued to the

Contractor under Article 3.1, an application is made by the Contractor for renewal of the
Licence under section 24 (1) of the Act, the Contractor shall relinquish at the end of the
initial period an area equal to at least twenty percent (25%) of the original Contract Area less

the exclusions provided for in Article 5.

5.2 If prior to the end of the first renewal period of the Petroleum Prospecting Licence an
~-@pplication is made by the Contractor for a second renewal of.the Licence under section

24(1) of the Act, the Contractor shall then relinquish at the end of this first renewal period an

ea equal to at least twenty (25%) of the original Contract Area less the exclusions provided

fog in Articles, 5.3mm

The areas'to be relinquished J uant to Articles 5.1, and 5.2 shall:

comprise Blocks, as defined in the Act;

(b) exclude any Discovery Area together with a reasonable area of protective acreage
surrounding the Discovery Area;

(c) exclude any Production Area;

(d) be selected by Contractor so that:

(i) the area relinquished-sha
<oS. RE

i Signature:
t

2

‘Date:

5.4

Pes)

5.6

Guyana Geology and Mines Commission
Assistant Commi:

(ii) the Blocks to be retained for and during the first renewal period pursuant to
Articles 5.1 and 5.2 shall constitute one (1) discrete area unless otherwise

agreed to by the Minister.

In the event that an area or areas cannot be identified for relinquishment in accordance with
this Article without including in such area or areas in whole or in part a subsisting Discovery
Area or Production Area or the Minister is of the opinion that the area(s) to be relinquished
will not enable licensing separately or jointly with contiguous unlicenced areas then the
Minister and Contractor shall consult together with a view to agreeing on the area(s) to be

relinquished i in the light of the circumstances then prevailing. If after sixty (60) days froin

~—

receiving notice of the Contractor’ spre 2 ts th ‘Barties cannot agree ona

proposed relinquishment, the Partied. shall-refer the matter toa sole expert pursuant to Article

RE MSIE

26.

For the purpose of this Article, a Discovery Area shall not include any Discovery Block’
which relates to a Discovery in respect of which the Contractor has notified the Minister that

the Discovery is not of potential commercial interest pursuant to section 31 (1) of the Act,

Discovery Area.

: ; €
If a Petroleum Prospecting Licence ceases to have effect with respect

pursuant to section 32 (1)-of the Act, such reduction in size of the Cont

treated as an advance relinquishment under this Article and shall redu

required to be relinquished accordingly.

; 5.7 Without prejudice to the obligations undertaken in Article 4, the Contractor may at any time
during the period of the Petroleum Prospecting Licence, on giving the Minister no less than
three (3) months notice in writing of its intention to do so, relinquish any Block or Blocks in
the Contract Area pursuant to section 28 of the Act and in accordance with Articles 5.4 and

5.5. Any such relinquishment shall count towards any subsequent_mandatory

‘* : Assistant Comptissioner - Petroleum Division
i)

26

t Article 6_- Delegation: Co-operation between Contractor and GGMC

i 6.1

f- to exercise and perform any of his functions under this Agreement and anything done by the

The Minister may, subject to the provisions of the Act, or any other law delegate any person ~

delegate in pursuance of the delegation shall have the same validity and effect as it would

have if done by the Minister.

6.2 The Minister also hereby authorizes GGMC to perform, inter alia the following functions:
5 (a) to monitor the Petroleum Operations carried out by the Contractor;
“(b)’ to review any proposed exploration work programme and budgets presented by

Contractor under Article 7 and any Appraisal Programme presented by the Contractor

°
L under Article 8;

to review any Development Plan submitted by the Contractor in connection with an
plication for a Petroleum Production Licence pursuant to section 34 of the Act;
tofensure the maintenance and availability for inspection of operating records and
ports for Petroleum Operations in accordance with this Agreement;

to ensure the accounting procedures specified in Annex C of this Agreement are

followed;
[ (f) to ensure compliance with the provisions of this Agreement, Petroleum Act and
fs Regulations.
L
\
Sa
&

delegate advised of all activities taking place during the course of Petroleum Operations and
shall provide the delegate with all available information relating to Petroleum Operations as
the Minister or the delegate may reasonably require. Towards this end the delegate and the
Contractor shall meet at regular intervals, but at least once every six (6) months, to review
the progress and results of the Petroleum Operations and to discuss the work programme and

other activities to be undertaken in the ensuing months.

6.4 With respect to the matters to be reviewed pursuant to Article 6.2, should the delegate wish
to make any specific proposals or revisions thereto, the delegate shall so notify the Contractor
specifying its reasons therefor; within reasonable time thereafter the Contractor and the

delegate shall meet and endeavour to agree on the proposals or revisions. The Contractor

shall consider and take into account the proposals of the delegate and shall attempt in good

faith to reach agreement on such proposals. If the Contractor and the delegate fail to agree

Kfithin sixty (60) days of submission by the Contractor, the exploration work programme and
budget (including as appropriate any minimum work programme to be undertaken pursuant
to Article 4) submitted pursuant to Article 7 and the Appraisal Programme (except in the
case of Gas to which the provision of Article 12 shall apply) submitted pursuant to Article 8
(revised in accordance with any amendments or additions thereto agreed by the delegate and

the Contractor) shall be deemed adopted.

6.5 Nothing herein above provided shall preclude the right of the Ministerte*delegate any
_ P08 REQ
on ror AS

ind-Mines. Commission 28

Petroleum Division

Guyana Geology a

=

functions, including those herein contained, to any other agency of Government. A

. delegation shall not increase the obligations or liabilities of the Contractor and notice of any

y

L delegation shall be given promptly to the Contractor.

F

“ 6.6 Any approvals required by the Minister or delegates of the Niinister shall not be unreasonably

r withheld. Ifthe Contractor requests required approval from the Minister or delegates of the

. Minister, such approval shall be deemed as granted if no response is provided within sixty

a (60) days of the request.

f 6.7 The Minister and the delegate shall, upon request, either provide to the Contractor or assist

ray . the Contractor in obtaining the assistance required for Contractor to fulfill requirements of

t the contract including but not limited to the following:

[ (a) approvals issued by Government agencies or local government institutions which are
required to conduct hydrocarbon operations, including approvals necessary to import

4 goods and services free from duties and taxes;

fa (6) approvals for easements and right-of-way to enable Contractors to conduct

& “Operations:

*s approvals for security for field operations and personnel;

es
on ‘supply reports, analyses, samples, geological, _Seophysical and_pr :
f ; ‘necessary to Contractor from areas inside ‘aad guts ie the, G tract Areas,
r (f) approvals to export hydrocarbons, and uke essential infrastructure fqreR

. economic export of hydrocarbons at nortnal-commercial te

L

Guyana Gealogy and Mines Commission
Assistant Ce issioner -

29

Article 7 - Annual Work Programme and Budget

7A

i Guyana Geology and Mines Commission
Assistant Comnfissioner - Petroleum Division

Within sixty (60) days after the Effective Date, the Contractor shall prepare and submit to the
Minister in detail a work propre and budget, setting forth the Prospecting Operations,
which the Contractor proposes to carry out (including, as appropriate, any-:minimum work
obligations to be undertaken pursuant to Article 4) during the remaining portion of the
Calendar Year. In subsequent years no less than one (1) month before the beginning of the
Calendar Year, the Contractor shall prepare and submit to the Minister a work programme
and budget setting forth Petroleum Operations which the Contractor proposes to conduct

during the upcoming Calendar Year.

The Contractor may, for good cause, amend the details of any work programme or budget

submitted to the Minister pursuant to Article 7.1 provided that:

(a) notice of the details of the reasons for the amendments is given to the Minister;

(b) such amendments shall not have the effect of reducing the minimum work
obligations undertaken under Article 4 without the prior consent in writing of the
Minister;

(c) any proposed amendment shall be subject to review pursuant to As

30

Article 8 - Discovery and Development

8.1

8.2

8.3

8.4

* Signature: =A

ater Vey yore

ssistant Co,

Where, pursuant to section 30 of the Act, notice has been given to the Minister of a
Discovery in the Contract Area, the Contractor shall forthwith inform the Minister of the

steps it proposes to take tv satisfy the requirements of section 30 (1) (a) (iii) of the Act.

Where the Contractor, pursuant to section 31 (1) of the Act, has informed the Minister that,
in its opinion, the Discovery is of potential commercial interest, the Contractor shall, as soon
as practicable thereafter, submit, for the consideration of the Minister, its proposals for an

Appraisal Programme to meet the requirements of section 30 (1) (b) of the Act

Where an Appraisal Programme has been adopted by the Contractor pursuant to Article 8.2,
the Minister may, on application by the Contractor pursuant to section 31 (2) of the Act,
stating reasons therefor, extend the period within which application may be made by the

Contractor for a Petroleum Production Licence.

Where the Contractor has made an application to the Minister for a Petroleum Production
Licence-in respect of any part of the Contract Area in accordance with section 34 (1) of the
Act, ‘such application shall be accompanied by the proposals required under section 34 (3) of

the Act (hereinafter referred to as “the Development Plan”) and shall satisfy the provisions of

section 36 of the Act and the Regulations. The Development Plan shall provide that not later

and Mines Commission
issioner - Petroleum Division

8.5

8.6

employment of Guyanese nationals in each phase and level of Petroleum Operations and for
the development of management and technical skills for the safe and efficient conduct of

Petroleum Operations.

Where the Minister considers that the application has not met the requirements of Article 8.4,
he shall so notify the Contractor within sixty (60) days of receipt of the application, and
GGMC and Contractor shall meet to discuss the application with a view to ensuring that the

requirements of Article 8.4 are met. In the event that the Parties are unable to agree on

_ amendments to the application to meet such requirements within sixty (60) days from the

te of aforesaid application (or such longer-period-as the Parties shallagree), or where the

agreed between the Contractor and the Minister.

Where the Minister considers that the aforesaid application has met the requirements of
Article 8.4 he shall, within sixty (60) days of receipt thereof, so notify the Contractor. In
such event or where in the event of a dispute it is determined by the sole expert pursuant to
Article 26 that the Contractor has made an application which meets the requirements of
Article 8.4, provided the Contractor is not in default under this Agreement, the Minister shall
grant, within sixty (60) days of such notification or determination as the case may be, to

Contractor, a Petroleum Production Licence (in the Form D of the schedule as specified in

Commission
oe fogy and Mines
Guyana Geole nel ae Petroleum Division,
® pssistant Com a

L Signature —

“Ge

\ Datel,

8.7

8.8

8.9

conditions consistent with this Agreement and the Act and Regulations which will enable the
Contractor to'carry on Petroleum Operations in the Production Area in accordance with the
Development Plan wherein the level of production set shall be consistent with the maximum
efficient rate of production which conforms to sound reservoir engineering principles in

accordance with good international petroleum industry practice.

While the Contractor holds a Petroleum Prospecting Licence or has made an application
pursuant to Article 8.4 and in accordance with section 34 (1) of the Act, the Minister shall
not grant a Petroleum Production Licence in respect of all or part of the Contract Area or area
covered by such application (whether on a geographical or geological basis) to any third
party.

Where the Contractor pursuant to section 31 (1) of the Act has served notice on the Minister

that in its opinion a Discovery made in the Contract Area is not of potential commercial

interest, the provisions of section 32 (1) of the Act shall apply.

The Contractor may apply for a renewal of a Petroleum Production Licence fora maximum
ten (10) years. The Minister shall not refuse to grant the renewal of a Petroleum Production
Licence under section 40(1) of the Act without first providing the Contractor;

(a) Notice stating the grounds of the intended refusal; and

(b) A reasonable period to respond to or remedy the stated ground:

Guyana Geology and Mine:

s Co
‘Assistant Commissioner - move

Article 9 - Records, Reports and Information: Confidentiality

9.1 Records, Reports and Information
() The Contractor shall, at all times while this Agreement is in force, maintain and
submit to the Minister in accordance with the provisions of the Act and the
Regulations, the Petroleum Production Licence and this Agreement, full and accurate
reports, records, returns and accounts of Petroleum Operations in the Contract Area.
(b) All data, well logs, maps, magnetic tapes, cuts of cores and cutting samples and all
other geological and geophysical information obtained by the Contractor in the
course of carrying out Petroleum Operations hereunder and all geological, technical,
financial and economic reports, studies and analyses generated in relation thereto
(hereinafter referred to as “Petroleum Data”) shall be submitted to the Minister in
accordance with the Regulations.

The Contractor may freely export for processing or laboratory examination or

analysis samples or other original materials constituting Petroleum Data, provided
that samples equivalent in size and quality or, where such material is capable of
reproduction, copies of equivalent quality have first been delivered to the Minister.
(d) Petroleum Data shall be the joint property of the Minister and the Contractor but
shall become the sole property of the Minister with respect to any area which ceases
to be part of the Contract Area, whether as result of relinquishment, or expiry,
surrender or termination of a Licence or otherwise in accordance with the Act, from

the date on which such area ceas

mission J.

‘Guyana Geolo and Mines Comi an

| Assistant Commissioner + roleu
}

with at least seven (7) days notice, shall be entitled to observe the Petroleum

Operations conducted by the Contractor at his sole cost and expense and at all

t reasonable times to inspect all assets; records and data kept by the Contractor relating
[ to such Petroleum Operations. In the exercise of such rights under this paragraph the
on Minister shall not unduly interfere with the Contractor's Petroleum Operations under
[ this Agreement.

[ (f) Nothing in this Article shall be construed as requiring the Contractor or any of the
- Parties comprising the Contractor to disclose any of its proprietary technology or that
[ of its Affiliated Companies which is not acquired in the course of Petroleum
[ Operations under this Agreement.

[ 9.2 Confidentiality °

(a) All Petroleum Data, information and reports obtained or prepared by the Contractor

f
{
cy hereunder shall, so long as they relate to any part of the Contract Area, be treated as

LG @ prevent disclosure by the Contractor:
( (aa) to an affiliated company for the purpose of carrying out Petroleum
bey

Operations;

(bb) to consultants, professional adi

| : Guyana Geclogy and Mines Commission
oa | Assistant Comnfissioner - Petroleum Division

w
n

laboratories and Sub-Contractors in connection with the Petroleum
Operations;

(cc) to a bank or other financial institution in connection with financing
for Petroleum Operations;

(dd) to the exten: required by any applicable law or the regulations of any
stock exchange upon which the shares of the Contractor or an
affiliated company are quoted;

(ee) to bona fide prospective assignees or transferees of an interest
hereunder of the Contractor or in connection with a sale of stock of
the Contractor or an affiliated company thereof;

(ff) in connection with data trades;

(gg) of data information and reports already known to the Contractor prior

to the Effective Date; or
(bh) — of data, information and reports acquired independently from a third
party that represents that it has the right to disseminate such data at
the time it is acquired by the Contractor;
(i) prevent disclosure pursuant to section 4 of the Act, provided however that
neither the Minister nor Contractor shall disclose Petroleum Data relating to
any area subject to a Licence to a competitor of the Contractor, without the

prior written consent of the other Party; or

(iii) be construed as imposing on any Party any obligati ih respect

to any petroleum data, information or report y ayn Schysure

, generally known to the publid.

" ines Comm
Guyana Geology and M eum Division
a

Assistant Commissioner - Pet

Signature:

 Datet
——

(b)

(c)

@)

(e)

Any petroleum data, information or reports disclosed by the Contractor pursuant to

this Article shall be disclosed on terms which ensure that the data, information or

. reports aforesaid are treated as confidential by the recipient (except for disclosures

made pursuant to Article 9.2 (a) (i) (dd) and prompt notice of all disclosures shall be

given to the Minister.

All petroleum data which becomes the sole property of the Minister pursuant to
Article 9.1 (d) shall continue to be treated as confidential by the Contractor for a
period of one (1) -year from the date on which it became the sole property of the
Minister, but may be used by the Contractor in connection with data trades with the
prior written consent of the Minister, such consent not to be unreasonably withheld
subject however to Article 9.2 (b). :

j + tone ‘
Where a Licence ceases to be in force with.respect.to any area, the Contractor shall
i

deliver to the Minister originals of all petioteunrdate and other information relating
to such area:pursuant to regulation 26 of the Regulations provided however that, on
application duly made to him pursuant to regulation 28 of the Regulations, the
Meister Shall , permit the Contractor to retain copies of petroleum data and

information relating to the Contract Area subject to Article 9.2 (b).

Notwithstanding the provisions of Article 9.1 (d), all the Contractor’s proprietary
technology, except technology for which the cost of development has been approved
under this Agreement, shall remain the property of the

~ Oye yy
_
en

}
{ Signature:

' Date:

37
Article 10 - Annual Licence Rental Charge

The Contractor shall on the Effective Date of the Petroleum Prospecting Licence or the date of grant
of any Petroleum Production Licence as the case may be and, thereafter, so long as the said Licence
remains in force, on each anniversary date thereof, pay without demand to the Government an
annual Licence rental charge of ten thousand United States of America Dollars(US$10,000) in
each year in respect of the Contract Area for the entire Exploration Period and such payments shall

apply to those areas remaining after taking into account any relinquishments p

“gana Geology and Mines Commission

sistant Commigsioner - Petroleum Division

ignature?

satel

38
Article 11 - Cost Recovery and Production Sharing

ew TILT

112

11.3

Subject to the terms and conditions of this Agreement, the Contractor shall bear and pay all
Contract Costs incurred in carrying out Petroleum Operations and shall recover Contract

Costs only from Cost Oil as herein provided.

All Recoverable Contract Costs incurred by the Contractor shall, subject to the terms and
conditions of any agreement relating to Non-Associated Gas made pursuant to Article 12, be
recovered from the value, determined in accordance with Article 13, of a volume of Crude
Oil (hereinafter referred to as “Cost Oil”) produced and sold from the Contract Area and
limited in any Month to an amount which equals seventy percent (70%) of the total
production from the Contract Area for such Month excluding any Crude Oil used in
Petroleum Operations or which is lost. Pursuant to Article 13 herein, where the fair market
price for Crude Oil has been valued below US$100 per barrel, the Cost Oil in any month
shall be seventy five percént (75%), all other conditions pertaining to the Article 11.2

remaining the same. “Recoverable Contract Costs” means such costs as the Contractor is

Annex C.

forward and, subj VB

immediately weltiord onl

Month or Monttls, \
11.4 The balance of Crude Oil available in any Month after Recoverable Contract Costs have been
satisfied to the extent aforesaid (hereinafter referred to as “Profit Oil”) shall be shared
between the Government and the Contractor for each Field in the following proportions:
Contractor fifty percent (50%) and Minister fifty percent (50%). Profit Oil shall be shared
be.ween Government and Contractor for each field in the proportion Contractor forty five
percent (45%) and Minister fifty five percent (55%) whenever, the production rate of Crude

Oil is equal to or exceeds fifty thousand (50,000) barrels of oil per day.

11.5 _ The quantity of Cost Oil actually utilized in satisfying the Recoverable Contract Casts may

be allocated by the Contractor to production from any Field or Fields.

11.6 Subject to the provision of Article 14, the Profit Oil shall be shared between the Government

and Contractor on a Monthly basis according to their respective entitlements as set out in

Article 11.4.

unrecovered Recoverable Contract Cost;
(b) estimated current Recoverable Contract Cost by reference to the agreed
work programme and budget supplemented by any other y eS
information which are accepted by Contractor and a

suyana Geology and Mines Commi
Assistant Commissioner-- Petrol

(¢) estimated production for the Month in question;

—e

ay “Crude Oil price from the previous Month calculated.

11.8 Retroactive adjustments shall be made to the Crude Oil entitlements and shall be agreed with
the Minister based on recalculations utilizing ac'ual quantities of Crude Oil produced and
saved and Recoverable Contract Costs. Any revised entitlements shall be made, subject to
any applicable lifting agreements, as soon as practicable after such elements have definitely

been determined.

11.9 The Contractor shall have the right to use in any Petroleum Operations as much of the

{ Signature:

' Date:

41
oy

NCA

2 - Associated and Non - Associated Gas. si &

: Guyana Geology and Mines Commission

Assistant Confimissioner + Petroleum Division

a
Signature:

date:

12.1 Associated Gas

(a)

(c)

(d)

The Associated Gas produced from any Oil Field within the Contract Area shall be
with priority used for the purposes related to the operations of production and
production enhancement of Oi! Fields, such as Gas injection, Gas Lifting and power
generation.
Based on the principle of full utilisation of the Associated Gas, and with no
impediment to normal production of Crude Oil, a plan of utilisation of the
Associated Gas shall be included in the Development Plan of each Oil Field. If
there is any excess Associated Gas in the Oil Field after utilisation pursuant to
Article 12.1 (a) the Contractor shall carry out a feasibility study regarding the
utilisation of such excess Associated Gas of such Oil Field. Such feasibility study, if
” carried out before submission of the Development Plan of an Oil Field, shall be

included in the Development Plan. In the. event that the, Contractor conducts a

further feasibility sud ‘utilisation of the excess Associated Gas of such Oil .

Field, such further feb study shall be submitted to the GGMC for review and
discussion. If the encase -Associated Gas in any Oil Field is utilized, the
construction of facilities for such utilisation and the production of excess Associated
Gas shall be carried out while a Petroleum Production Licence continues in force.
If the Parties agree that the excess Associated Gas of an Oil Field has no commercial
value, then such Gas shall be disposed of by the Contractor, provided that there is no

impediment to normal production of the Crude Oil, in the most economic manner

consistent with good international petroleum industry practice.
If either Party to the Agreement considers unilaterally that t

42
©)

of an Oil Field has commercial value, such Associated Gas may be utilised by that
Party, provided there is no impediment to normal production of Crude Oil. All
handling from the point of ‘separation of Crude Oil shall be at the sole risk and
expense of the Party utilising such Associated Gas and will not affect the amount of

Cost Oil and Profit Oil due to the other party to the Agreement.

Ifthe Parties agree that excess Associated Gas of an Oil Field has commercial value,
the Contractor shall be entitled, but not required, to make further investment to utilise
such excess Associated Gas subject to terms at least as attractive as those established
for Crude Oil in Article 11 including, but not limited to, cost recovery for such
further investment. If the Contractor believes improved terms are necessary, the
Parties shall carry out friendly negotiations in a timely manner to find a new solution

to the utilisation of the said excess Associated Gas and reach an agreement in writing.

Expenses incurred by the Contractor in the production and use of the Associated Gas
an Oil Field as stipulated in Article 12.1 and those incurred in carrying out any
fasibility study on the utilisation of the excess Associated Gas shall be charged to

the development cost of the Oil Field.

12.2 Non- Associated Gas

(a)

1 ;
| Assistant Comhissioner - ‘oleum Division
H ane

: Signature:

i Date: a

When the Contractor in accordance with Article 8.2 has informed the Minister of any

4 eat Try By
j debuts
| tokebis

‘and Mines Commission 43

reach agreement on the additional terms necessary for commercial development and
production of the discovery. The agreement, which shall form an annex to this
Agreement, shall be based on and include the following principles:

(i) The time period between the notice of discovery provided for in section 31(1)
of the Act and the application for grarit of a Pétroleiia Prochiction Licence
shall be extended pursuant to section 3 1(2) of the Act, ifnecessary, to provide
reasonable time to conduct an Appraisal Programme and to develop a Gas
market.

The Petroleum Production Licence shall be extended as may be required to

allow for commitment of the reserves for the life of the Gas project and

consistent with the terms for marketing that may be negotiated with the
buyers of the Gas.

(iii) The cost recovery rate and the Contractor’s profit Gas share shall be
negotiated by the Parties taking into consideration the actual conditions in the
Gas Field and the markets for such Gas so that the Contractor shall beable to’

obtain an economic’ benefit acceptable to the Contractor.

If the Parties fail to reach an agreement within four (4) years after the date of
commencement of negotiations the Government shall have the right
unilaterally to put up the Gas Field for bidding but shall keep as confidential

the substance of any previous and future negotiations undertaken with

ines Commission
Petroleum Division
a

syana Geology and M'
cssistant Commissioner -

44

4

(b)

(©)

: Coyne tae and Mines Commission
| Assistane Comnfissioner » Petroleum Ovision

Signature:

bidding.

Following the signature of the agreement herein the Contractor shall work out an
Appraisal Programme for the discovered Gas Field according to the terms and
conditions determined in the said agreement and submit it to the GGMC for review
pursuant to Article 6.4. The Contractor shall carry out the Appraisal Programme
which was reviewed and agreed upon with GGMC. The expenses incurred in”
carrying out the said Appraisal Programme by the Contractor shall be charged to the

Exploration Costs of the Contract Area.

After completion of the Appraisal Programme of a Gas Field, the Contractor shall
submit a report on the Appraisal Programme to GGMC for its review and discussion.
If the Contractor decides that a Gas Field is non - commercial, the corresponding
area covered by the Gas Field may be retained in the Contract Area during the
Kxploration Period. However, at the expiration of the Exploration Period, if the
Cdntractor still considers the said Gas Field non - commercial, the area covered by
said Gas Field shall be excluded from the Contract Area. With respect to a Gas
ield which has potential commercial value but has not been developed because the
market and consuming facilities are not available, the period during which the Gas
Field is retained in the Contract Area shall be extended at the request of the

Contractor. Such extended period, however, shall not be more than five (5)

consecutive Contract Years after the date of expiration of the Woe ON
5

"=. hereunder. In case the time necessary for the market to devéld}

45
consuming facilities to be constructed for the Gas Field exceeds such extended period
Contractor shall then have the right to request from the Minister a grant of further

extended period

Prior to expiration of the Exploration Period, ifthe Parties agree that any commercial
Gas Field needs to be reappraised because of some favourable factors, the Contractor =
shall work out and submit a new evaluation report on the Gas Field and submit it to
the GGMC for its review pursuant to Article 6.4 and any expenses incurred in doing

so shall be cost recoverable

~ Ifthe Contractor retains a Gas Field beyond the expiration of the Exploration Period 3
pursuant to Article 12.2 (c), the Contractor shall pay to the Minister at the
commencement of each year of the retention period an annual rental to be arrived at
through friendly negotiations but which shall be no less than Fifty Five Thousand
United States Dollars (US$55,000). The holding fee shall be applied on a pro rata
daily basis in the event the Contractor relinquishes the Gas Field or declares such Gas =

discovery to be a commercial discovery prior to the end of such year.

12.3 General Conditions Applicable to Natural Gas
(a) The Contractor shall have the primary responsibility for marketing all the available

Natural Gas from the Contract Area and for negotiating for the sale thereof on ajoint * =

Mines Commission

. ina Geology and
Guya r= Petroleum Division

) Dsststant Commiftons

46

' Signature:

\ Date:
—

()

The Contractor will pursue markets both within and outside Guyana and seek to

market Natural Gas to the highest realization outlets after deduction of transportation

‘costs. The Contractor will seek to recognize Natural Gas’s potential value at the

international value of alternative fuels in the end user market of the buyers.

The Contractor shall have the right, but not the obligation, to process Natural Gas for
conversion to liquids, chemicals or similar Gas utilisation projects and Contactor
shall have the right to dispose of the liquids or products therefrom. The Contractor
shall have the right to process Natural Gas for recovery of the liquids contained
therein and such liquids sold shall be treated as Crude Oil. The Parties shall carry ‘out
friendly negotiations to reach agreement on the valuation of such liquids when the
Contractor submits a proposal for such development. The agreement shall be based
on principles for valuation of Crude Oil provided in Article 13, taking into
consideration the specific components of the liquids recovered from the Natural Gas.

ri}
3
e Contractor shall have the right to use Natural Gas, both Associated Gas and Non-

zequtired for Oil Field and Gas Field operations, including
COE RES

ince and enhanced recovery without charge,

Article 13 - Valuation of Crude Oil

13.1 For the purpose of this Agreement the value of a Barrel of Crude Oil shall be the average fair
market price determined as follows:

(a) as soon as practicable after the end of each Calendar Month in which Crude Oii has

been produced and sold from any Field pursuant to this Agreement, an average price

8,
(in terms of United States dollars per Barrel, FOB, Delivery Point) for each Field

shall be determined in respect of production during that Calendar Month. It is

= oe that production from different Fields may be of differing quality and that

\ = a * / separate average prices may accordingly be determined for any Calendar Month in

ome” respect of production from each Field;

(b) thé prices aforesaid shall be determined as follows:

(i) in the event that fifty percent (50%) or more of the total volume of sales by
the Contractor during the Calendar Month of Crude Oil of a given quality
produced hereunder from a Field were Third Party Sales, as hereinafter
defined, the price of all Crude Oil from such Field of that quality shall be
deemed to be the simple arithmetic average price actually realised, calculated
by dividing the total receipts from all such sales calculated FOB the Delivery
Point by the total number of Barrels of Crude Oil sold from such Field in
such sales;

(ii) in the event that less than fifty percent (50%) of the total volume of sales by

the Contractor during the Calendar Month of Crude Oil of a given quality

produced hereunder from a Field were Third Party Sales, the price of all

ee

(aa)

"Signature;

; Guyana Geols
: Assistance mi

and M
ission

Ti aaa

The simple arithmetic average price actually realised in the Third
Party Sales during the Calendar Month of such Crude Oil produced
hereunder, if any, calculated by dividing the total receipts from all
such sales calculated FOB at the Delivery Point by the total number
of barrels of Crude Oil sold in such sales from such Field; and

The simple arithmetic average price per barrel at which one or more
crude oils of similar quality to the Crude Oil are being sold, such
price being determined by calculating the average for the Month in
which production takes place of the mean of the high and low FOB
price or prices for each day of those crude oils as quoted in Platts
Crude Oil Market Wire daily publication. In the event that Platts

ceases to be published or is not published for a period of thirty (30)

“consecutive days then the Parties shall agree on an appropriate

ines Commission
5 Petroleum
— Division

alternative publication.

In determining the final price, account shall be taken of any
differences between the Crude Oil and the crude oils quoted in Platt's,
for quality, API gravity, sulphur, pour point, product yield as well as
differences in quantity, delivery time, payment and other contract
terms to the extent known. Allowance will also be made to take
account of the market area into which the Crude Oil is sold should it

be different from the area used for Platt's.

The selected crude oils will be agreed between Contractor and the

Minister in advance for each Calendar Year and in paling the...
ces REY

Crude Oil from the relevant Field. 2

The arithmetic average aforesaid will be determined by the
percentage volume of total sales of Crude Oil by.Contractor that are, 5
and that are not, as the case may be, Third Party Sales during the
Calendar Month in question.
(iii) all suci: prices will be adjusted to FOB Delivery Point.
(iv) for the purposes of this Article Third Party Sales of Crude Oil made by the
Contractor shall include any Third Party Sales made by the Contractor on the -

Minister's behalf pursuant to Article 14 but shall exclude: ~ ol

(aa) sales, whether direct or indirect through brokers or otherwise; of any
seller to any Affiliated Company of such seller, unless at
demonstrably arms length price; ,

(bb) Crude Oil exchanges, barter deals or restricted or distress 5

transactions, or any Crude Oil transaction which is motivated in

whole or in part by considerations other than the usual economic
incentives for commercial arms length crude oil sales;

(cc) Government to government sales.

13.2 Contractor shall be responsible for determining the relevant prices in accordance with this
Article. The calculation, basis of calculation and the price arrived at, shall be supplied to the ‘|
Minister and shall be subjected to agreement by the Minister before it is finally determined. =

Pending final determination the last established average Crude Oil price shall be used.

13.3. During the first Calendar Year of production from the Contract Area the Contr; e
eps EGigm
Se Cran ot,

ore) +

ane i ission 50
$ Geology and Mines Commission
Suyana mgfissioner - Petroleum Division

Assistant Cor

Signature: =
13.4

13.5

appropriate mechanism for the purposes of giving effect to Article 13.1 (b)(ii) above. This

selection will be reviewed annually and modified if necessary.

In the event of any difference or dispute between the , Contractor and the Minister
concerning selection of the crude oils, the calculation or the basis of calculation of the prices
and the piices arrived at or generally about the manner in which the pr'ces are determined
according to the provisions of this Article, the matter or matters in issue shall finally be

resolved by a sole expert appointed pursuant to Article 26.3.

For the purposes of this Article, in determining the “quality” of a Crude Oil regard shall be

Article 14 - Disposal of Production

14.1 Each of the Parties shall have the right to take in kind at the Delivery Point and separately
dispose of its share of the total quantities of production available under this Agreement. The
Contractor shall have the right to use as much production as may be needed in any Petroleum
Operations within the Contract Area and also within the transportation and terminal system.
In the event of third party usage of the transportation terminal systems the quantities so used
or lost outside the Contract Area shall be proportionate to aggregate use of that transportation
and terminal system. All quantities so used or lost shall be excluded from any calculations of
entitlement pursuant to Article 11. The quantity of production to which the Minister is
entitled pursuant to Article 11 shall be measured and delivered to the Minister at the Delivery
Point and the Minister shall be responsible for all costs and risks associated with the

Minister's lifting Entitlement from and after the Delivery Point.

14.2 Within twelve (12) months after the Minister's approval of a Development Plan, or within a

lafer period as may be agreed between the Parties but in any event no longer than three (3)

‘onths before the first scheduled lifting of €rude Oil; the: ‘Contractor shall: propose to the

(a) Lifting shall be carried out so as to avoid interference with Petroleum Operations.

(b) In the event that any Party shall find itself unable for any reason to lift such quantities

‘Guyana Geology and Mines Commission] >2

Signature:

Paces
14.3

14.4

14.5

Parties may agree, to prevent a Party from delaying the lifting of any quantities of
Crude Oil not so lifted, to a later period.

(c) - Inthe absence of any agreement to.the contrary between the Parties, the Contractor
and the Minister shall share in each type of grade of Crude Oil in proportion to their

respective Lifting Entitlement.

The Contractor shall, if requested by the Minister, use reasonable efforts to market abroad on
competitive terms all or part of the Minister's Lifting Entitlement subject to payment by
Minister of costs normally borne by a seller in such transactions and on other.terms to be
agreed including an agreed marketing fee in respect thereof. The Minister shall provide the
Contractor with at least six (6) months notice before changing between receiving payments

in kind as provided under Article 14.1 and séeking the Contractor to market the. Minister’s

Lifting Entitlement under this Article. om

{
i
\
A

i
t

Subject to the provisions of Article 17 hereof, the Contractor shall have the right to export at
the export point chosen for this purpose all Petroleum to which it is entitled under this

Agreement free of any duty, tax or other financial impost, and to receive and retain abroad all

proceeds from the sale of such Petroleum.

laws, regulations, orders, directives and notifications whighsedl to its Affiliated

Lf ¢.

53

TAs DONS
In connection with the above, the Minister shall concurrently with the Effective Date and
thereafter from time to time advise Contractor of such destinations to which exports of Crude
Oil, shall be.contrary to the said regulations, orders, directives and notifications. -
The Contractor shall be free always to séll and /or deliver Petroletim to third parties in the

United States of America, Brazil and Trinidad and Tobago. Contractor's terms of sale to

third parties shall contain a stipulation that the regulations, orders, directives and a
notifications as set forth in Article 14.5

shall apply.

Assistant Comn(issioner - Petroleum Division

—

Article 15 - Taxation and Royalty

15.1 Except as provided in Article 15.2 and 15.8 and except as otherwise set forth in this Article

15.1, no tax, value-added tax, duty, fee, charge or other impost shall be levied at the date

hereof ox from time to time thereafter on the Contractor in respect of income derived from

Petroleum Operations or in respect of any property held or thing done for any purpose

authorised or contemplated hereunder other than:

(a)

(b)

©)

@)

(e)

@

subject to the provisions of Article 21, import duties at the rates specified from time
to time in the Customs Act (Cap. 82:01);

taxes, duties, fees or other imposts for specific services rendered on request or to the
public or commercial enterprises generally;

rent due to Governmeitt in respect of any land rights granted or assigned to the
Contractor;

annual licence rental charges due under Article 10;

subject to Article 15.7, local government rates or taxes (being rates or taxes not
calculated by reference to income) not in excess of those generally applicable in
Guyana;

stamp duties, registration fees, licence fees and any other tax, duty, fee or other

impost of a minor nature.

15.2 Contractor, Affiliated Companies, Sub-Contractors and individuals who are expatriates shall

be subject to the income tax laws of Guyana, including, the Income Tax Act of Guyana (Cap

Guyana Geology and Mines Commission
i Assistant Con(missioner + Petroleum Division
‘ Signature; =

Tl UL VOI
15.3 The taxable income of the Contractor arising in each year of assessment under this

Agreement tor purposes of the income tax laws of Guyana, (inclu ing the Income Tax Act

and the Corporation Tax Act referred to in Article 15.2) shall include the amounts of

Contractor's income tax and corporation tax paid pursuant to Article 15.4.

15.4 The Minister hereby agrees:

(a) that a sum equivalent to the tax assessed pursuant to Article 15.2 and 15.3 will be

paid by the Minister to the Commissioner General, Guyana Revenue Authority on

behalf of the Contractor and that the amount of such sum will be considered income

of the Contractor; and

(b) "that the appropriate portion of the Government's share of Profit Oil delivered in

accordance with the provisions of this Agreement shall be accepted by the Minister
as payment in full by the Contractor of Contractor's share of each of the following
levies, whatsoever the applicable rate of such levies may be, which the Minister shall

then pay on behalf of the Contractor under Article 15.4 (a) to the Commissioner

General, Guyana Revenue Authority:

, @

(ii)

~ income or r profits which may become payable froitt,

the share of royalty_payable by Contractor pursuant to Article 15.6;

the Contractor's share of the income taxes imposed by the laws of Guyana,
including, but not limited to, income tax imposed by the Income Tax Act anid
corporation tax imposed by the Corporation Tax Act and payable at the date

hereof, or from time to time thereafter, and any oth levy
/S

fn,

pe

Mines Commission
+. Petroleum Division -

\x

laws, acts, statutes, regulations or orders by the Government; and
(iii) any other similar charge imposed and payable in respect of Petroleum
Operations at the date hereof, or from time to time hereafter, except charges

of the type specified in Article 15.1 (a-d).

15.5 The-Contractor shall provide the Minister with the Contractor’s income tax returns to be

15.6

submitted by the Minister to the Commissioner General, Guyana Revenue Authority so the
Minister can pay income tax on behalf of the Contractor as provided under Article 15.4 (a).

On such returns, the Minister shall note that he is paying the income taxes on behalf of the
Contractor, so that the Commissioner General, Guyana Revenue Authority can properly
prepare the receipts required under this Article 15.5. Within one hundred and eighty (180)
days following the end of each year of assessment, the Minister shall furnish to Contractor
proper tax certificates in Contractor's name from the Commissioner General, Guyana
Revenue Authority evidencing the payment of the Contractor's income tax under the Income
Tax Act and corporation tax under the Corporation Tax Act. Such certificates shall state the

amount of tax paid and other particulars customary for such certificates.

The Government's share of Profit Oil specified in Article 11 includes royal,
Contractor at the rate of one percent (1%) of Crude Oil produced and sqld,
the Minister, pursuant to Article 14 of his share of Profit Oil equival:
constitute payment of such royalty in kind. Within one hundred and ei;

following the end of each year of assessment receipts evidencing payment o:

i ission
jana Geology and Mines Commiss
nope Commissioner - Petroleum Division ]57

PPROVED

odes

rc
Jun

Signature:

15.7

15.8

15.9

royalty shall be furnished by the Minister to the Contractor stating the amount and other

particulars customary for such receipts.

Subject to the conditions of section 49 of the Act, the Minister may remit in whole or in part,

or defer payment of any royalties payable by Contractor.

Nothing in this Agreement shall be construed to place an obligation on the Government to
file a tax return declaring its share of production or profit share or to regard such profit share
as income within the meaning of section 5 of the Income Tax Act (Cap 81:01) or section 4 of

the Corporation Tax Act (Cap 81:03)

The Minister hereby agrees that the Contractor shall be exempted from the Property Tax Act

pursuant to section 51 of the Act and any other act which amends or replaces in part or in

whole the Property. Tax Act.

payments made any Affiliated Companies or Sub-Contractors. The Affiliated Companies or
Sub-Contractor shall, however, be subject to withholding tax in accordance with provisions
of section 39 (8) of the Income Tax Act (Cap 81:01), with respect to profits remitted or

deemed remitted to its head office.

Gans

Loo

15.12

be liable to pay personal income tax in Guyana on income earned in Guyana. Guyana

(represented herein by the Minister) shall cause the proper authorities to issue appropriate tax

certificates to expatriate employees when required.

@ if an expatriate employee is liable to pay income tax in Guyana on income earned in
Guyana, such expatriate employee shall pay such income tax at a rate equal to the

current income tax rate of Guyana.

An Order shall be made giving effect to the

3

language as specified in section 51 of the of

59
Article 16 - Contracts and Assignments

16.1. The Contractor shall, upon request, provide to the Minister copies of:
(a) contracts with respect to the sale or disposal of Petroleum (including invoices issued
thereunder);
(b) any deed of assignment of an interest of the Contractor under this Agreement
pursuant to Article 25;

(c) any instrument by which the Contractor pledges, mortgages, encumbers or

Surana Geology and Mines Commission
stant Commissioner - Petroleum Division
wee? —

60
Article 17 - Domestic Supply Obligation

17.1

17.2

Ifthe requirements of the domestic market in Gityana exceed the Minister's total entitlement
from all Crude Oil production in Guyana, then the Contractor if requested by the Minister,
shall sell Crude Oil in Guyana on the basis of the ratio which the Contractor's Lifting
Entitlement bears to the sum of Contractor's Lifting entitlement plus the total entitlement of
all other producers in Guyana subject to Article 17.3. The volume of Crude Oil which the
Contractor shall be required to sell under this Article shall not exceed the Contractor's share
of Profit Oil. The Minister shall give the Contractor notice on or prior to April 1 of the year
preceding the Calendar Year in which the Government will have the said requirement and the

ternr of the supply shall be on a Calendar Year basis unless otherwise agreed.

The Contractor shall, in any. Year, have a right to supply out of Contractor's Lifting
Entitlement the proportion of the Crude Oil requirements of Guyana that the quantity

produced from the Contract-Area bears to the total production at the time in Guyana to the

extent that such requirertient is not satisfied from PRE into ee tothe date of

aforesaid right and the term of the supply shall be on a Calendar Year basis unless
A y

61
and Mines Commission
issioney - Petroleum Division

17.5

agreed. Notwithstanding the foregoing the Contractor shall have the right to supply the total

amount calculated pursuant to the foregoing provisions.

The price payable for the sale of Crude Oil pursuant to this. Article shall be paid in United
States dollars (or other currency as may be agreed) at a place specified by the Contractor
within thirty (30) days of receipt of the Contractor's invoice by the Minister, and shall be
determined in accordance with Article 13. All sums overdue shall bear interest at the Agreed

Interest Rate.

Any sale of Crude Oil as provided for in Article 17.1 and 17.2 shall occur at the Delivery

Point or such other point as the Minister and the Contractor may mutually agree.

All terms and conditions for the sale of Crude Oil pursuant to this Article, shall be specified

62

Article 18 - Guyana Resources

18.1

18.2

18.3

In the eosifaat of Petroleum Operations pursuant to this Agreement the Contractor shall

require that the Operator give preference to:

(a) the purchase of Guyanese goods and materials, provided that such goods and
materials are available on a timely basis of the quality and in the quantity required by
Operator at competitive prices; and

(b) the employment of Guyanese Sub-Contractors in so far as they satisfy the Operator's

financial and technical requirements and meet the requirements of Article 18.1 (a).

The Contractor shall establish appropriate tender procedures for the acquisition of goods,
materials and services which shall ensure that Guyanese suppliers and Sub-Contractors are

given adequate opportunity to compete for the supply of goods and services.

Within ninety (90) days after the end of each Calendar Year the Contractor shall provide the

Minister with a report gut ig ifs achievements in utilising Guyanese resources during that
Ao & Gis

y 23
he

Calendar Year.
wh

Article 19 - Employment and Training

19.1 Subject to the requirements of any law relating to immigration, Government shall provide the
necessary work permits and other approvals required by the Contractor for employment of

Expatriate Employees in Guyana for the purpose of Petroleum Operations -

19.2 Without prejudice to the right of the Contractor to select employees and determine the
number thereof in the conduct of Petroleum Operations, the Contractor shall, to the -
maximuen extent practicable, employ, require the Operator to employ and encourage ~
Sub-Contractors to employ Guyanese citizens having appropriate qualifications and

experience,

19.3 During each year of the term of the Petroleum Prospecting Licence, or any renewal thereafter
the Contractor shall make available to GGMC the amount of five thousand United States

Dollars (U; $$5,000) for one or more of the following purposes mentioned in Article 19.3 (a-

0 provide Guyanese personnel nominated by GGMC with on-the-job training in
ontractor’s operations in Guyana and overseas and/or practical training at
institutions abroad, particularly in the areas of logistical planning for undertaking = 9 ~
Petroleum Operations, seismic acquisition and interpretation, economic analysis,

petroleum accounting and contract administration;

one year at universities, colleges or other training institutions mutuallygé Eu

64

Contractor and GGMC;
(c) to send Guyanese personnel selected by GGMC to conferences and seminars related
to the petroleum industry; -

@

Guyana Geology and Mines Commission

65

- Rights to Assets and Insurance
20.1 Rights to Assets

(a) The Contractor shall have the right to use free of charge'assets previously installed by
the Contractor in relinquished areas which are required for its operations in the
remaining portion of the Contract Area provided that in the event of re-licencing of

the relinquished area, such licence shall exclude the aforesaid assets.

€b) Subject to Article 20.1 (c) “upon: expiry or termination: of ‘this Agreement in

accordance with the provisions hereof, the, Contisctir shall ae notification by
*3QGME pursuant to Article 30:1-€€) @rsvo mare 2

' deliver to the Minister, free of charge, in good order and condition, (fair wear
and tear excepted) all installations, works, pipelines, pumps, casings, tubings,

engines and other equipment, machinery or assets of a fixed or permanent

nature constructed, used or employed by the Contractor or the Operator in the

Conti Area;

(ii) deliver to the Minister, free of charge, any fixed assets relating to Petroleum
Operations outside the Contract Area and movable assets owned by the
Contractor or Operator and used or employed in connection with Petroleum
Operations and located in Guyana for which costs have been fully recovered

in accordance with Annex C herein; where costs have no

‘Guyana Geology and Mines ‘Commission 66

} Assistant Commissioner - Petroleum Division

(iii) sell to the Minister any other assets owned by the Contractor or Operator and

used or employed by the Contractor or Operator in the Contract Area or

elsewhere in Guyana in connection with Petroleum Operations at a price

equivalent to the unrecoverable cost of the assets

ig (c) The above provisions of Article 20.1 (b) shall not apply to:
y q@) assets which are still required by the Contractor or Operator for use in respect
of an area in Guyana subject to another petroleum agreement at the time of

expiry or termination of this Agreement;

f (ii) equipment and other assets rented or leased by Contractor in Guyana;

2

“ equipment and other assets rented or leased by Contractor and imported in
Guyana for use in Petroleum Operations and subsequently exported
therefrom;

equipment and any other assets owned or leased by a Sub-Contractor;

(v) household goods which are the personal property of employees of the
Contractor;

(vi) equipment and assets otherwise not owned by Contractor or Operator.

(d) The Contractor shall notify the Minister of all assets acquired as provided in section 4

of Annex C to this Agreement.

[ , “@ At least six (6) Calendar Months before expiry-of the.te:

67

within three (3) Calendar Months following notice of termination of this
Agreement or promptly following cancellation of all Licences, GGMC shall
notify the Contractor of the assets to be delivered or sold to the Government.
Subject to the terms and the provisions of this Article, the Contractor shall
not, within one (1)-year of the date upon which it estimates that termination
of this Agreement will occur, remove from the Contract Area or sell any
assets of a fixed or permanent nature which might be deliverable to the
Government under this Article without the consent of the Minister, such
consent not to bé unreasonably withheld.
Abandonment Programme and Budget
(aa) Within sixty (60) days after the expiration of the term of this
Agreement or the sooner relinquishment of some or all of the
Contract Area, the Contractor shall carry out to the Minister’s
satisfaction an abandonment programme agreed with the Minister for
all installations and pipelines provided by Contractor under this
Agreement that the Minister elects not to have delivered up to him in
accordance with Article 20.1(b). | With respect to the area being
relinquished and/or facilities thereon, such abandonment programme

shall comply with and be limited to internationally accepted standards

prevailing at the time of abandonment.
(cc)

in Article 8.4, the Contractor shall submit for the Minister’ s approval
a proposed abandonment programme and budget covering all such
installations and pipelines provided by Contractor under this

Agreement.

The Minister shall act without unreasonable.delay in spaching’ a
decision on the Contractor’s proposal under Article 20.1(d)(iii)(bb)
and may approve or modify or impose conditions thereon. Before
modifying or imposing conditions on the proposal, the Minister shall
notify the Contractor of the proposed modification or conditions and
give the Contractor the opportunity to make written representations
within sixty (60) days thereafter about the proposed modifications or
conditions. After taking into consideration such representations the

Minister and the Contractor shall make their best efforts to mutually

agree on the proposed modifications or conditions of the

abandonment programme and budget. In the event that the Minister

and Contractor cannot mutually agree on the proposed abandonment

programme and budget, either Party may by written notice to the

other Party propose that the dispute be referred for determination in

accordance with the provisions of Article 26,

In the event that the Contractor does not present a timely proposal to

thirty (30) days notice to the Contractor of his intention to do so, may
prepare an abandonment programme and budget for the Contract Area
if the Contractor does not present a proposal by the end of the thirty 7

(30) day period. When the Minister has so prepared the abandonment

programme and budget, it shall have the same effect as if it
had been submitted by the Contractor and approved by the Minister. |

Contractor shall have the right on an annual basis to propose a revised

abandonment programme and budget. Such proposal shall be subject
to the approval process in Article 20.1(d) (iii) (cc). Any revisions to
the abandonment programme and budget shall result in a revision to |
the guarantee referred to in Article 20.1(d) (iii) (hh). a
(ff) All funds required to carry out the approved abandonment programme aa
shall be made available by Contractor when the costs for
abandonment are incurred.
(gg) All costs included in the approved abandonment programme and
budget shall be recoverable as operating costs ona unit of production
basis commencing during the period when the abandonment
programme and budget is approved. The amount to be recovered ina

respective period shall be calculated by dividing the app

o

produced and sold by the Contiactor between ,|

, at sion

ogy and Mines Commis!

isn - Petroleum Division
a

Cypann Sok 70 eee

(hh)

(ii)

(iy)

and Mines Commission

roleum Division

Minister’s approval and the anticipated date of abandonment and
multiplying the result by the units produced in the period,
Contractor shall deliver to the Minister within seven (7) days after the
date the abandonment programme and budget are: approved an
undertaking from Contractor’s immediate parent caitate? stating that
such parent company shall ensure provision of financial and technical
resources necessary to conduct the approved abandonment
programme. The amount of the financial undertaking shall be equal
to the amount recovered under Article 20.1(d)ii)(gg) less any
amounts spent under the approved abandonment programme.
Notwithstanding the provisions of Article 20.1(d)(ii)(ff), in the event
the Minister elects to have all or a portion of the facilities delivered
up to him in accordance with Article 20.1(b), the Contractor shall pay
the Minister at the time of transfer the amounts stipulated in the latest
approved abandonment budget for the transferred facilities. Upon
transfer and receipt of the funds, the Minister shall assume all
responsibilities for the transferred facilities and their abandonment
and shall hold the Contractor harmless against any liability with
respect thereto accruing after the date of such transfer to the Minister.

oS Beas

4S.

Subject to Article 20.1 (c), in the event that the G
o

assume all liabilities, with respect to such assets, arising from and
after the date of acquisition and shall not direct the Contractor to
remove or abandon any such assets pursuant to regulation 9 (1)(a) of
the Regulations. The Government shall indemnify and hold
Contractor harmless for any and all costs and claims which may arise
from the use or abandonment of any asset from and after the date of

acquisition by the Government.

Assets not acquired by the Government pursuant to this Article may
be sold or otherwise freely disposed of by the Contractor subject to

Article 21.2 and the Regulations.

20.2 Insurance

(a) The Contractor shall effect and, at all times during the term of this Agreement,
maintain for Petroleum Operations hereunder insurance as required by applicable
laws, rules, and regulations and of such type and in such amount as is customary in
the international petroleum industry in accordance with good oil field practice in
respect of but not limited to:

qi) loss or damage to all assets used in Petroleum Operations;
(ii) pollution caused in the course of Petroleum Operations for which the
Contractor or the Operator may be held responsible;

(iii) loss or damage to property or bodily injury suffered by a

juyana jealogy and Mines Commission

72
Issioner - Petroleum Division

the course of Petroleum Operations for which the Contractor may be
liable to provide an indemnity pursuant to Article 2.4;
(iv) the Contractor's and/or Operator's liability to its employees engaged in
Petroleum Operations.
To the extent permitted by applicable laws, rules and regulations, such insuranse may
be provided through Contractor’s affiliate insurance company.

5
The Contractor shall require the Operator to carry and to endeavour to have its

Sub-Contractors carry insurance of such type and in such amount as is customary in

~
o

Article 21 - Import Duties

21

21.2

Guyana Geology and

The Contractor, and the Sub-Contractors engaged in Petroleum Operations, subject to Article
21.1(a) hereunder, shall be permitted to import, free of duty or other taxes or imposts,
machinery, equipment, vehicles, materials, supplies, consumable items (other than foodstuffs
or alcoholic beverages or fuel), and movable property, where imports in any of the said
categories have been certified by the Chief Inspector to be for use solely in carrying out
Petroleum Operations. The Contractor shall give prior notification to the Minister of
Sub-Contractors engaged in Petroleum Operations

Subject to Article 21.1, and for as long as this Petroleum Agreement remains in force
the Contractor and Sub-Contractors engaged in Petroleum Operations hereunder shall
be required to pay to the relevant authority a ten percent (10%) consumption tax on
any fuel imports, where such ports have been certified by the Chief Inspector to be

used solely in carrying out Petroleum Operations in any area within the Contract Area.
eke)

Subject to Article 20, any of the items imported into Guyana may, if no longer required for
Petroleum Operations hereunder, be freely exported at any time by the importing party,
without the payment of any export duty or impost; provided, however, that on the sale or
transfer by the importer of any such item to any person in Guyana (other than the

Government) import duty shall be payable by the importer on the value thereof at the date of

such sale or transfer as determined by the Customs and Excise Department i
°
with their applicable rules.

Mines Commission
sioner - Petroleum Division

74

21.3

Each Expatriate Employee of the Contractor (including any Affiliated Company) and of
Sub-Contractors shall be permitted, subject to the limitations and conditions set out in the
Customs Act, to import into Guyana free of import duty within six (6) months on first arrival
his personal and household effects including one (1) motor vehicle; provided, however, that
no property so imported by the employee shall be sold by him in Guyana except in

accordance with Government regulations and upon the payment of the prescribed customs

Guyana Geology and Minor setae cain! i
Assistant Com ald ana Mines: Commission

7 Petroleum Division |:

- Signature:

' Date:

Article 22 - Foreign Exchange Control

22.1 The Contractor shall, during the term of this Agreement have the right:
(a) to retain abroad all foreign exchange obtained from the export sales of Contractor's
Petroleum and to remit and retain abroad all foreign exchange earned from sales of
Petroleum or assets in Guyana;
(b) __ to finance Petroleum Operations hereunder in any currency through any combination

of equity, inter-affiliate or third party loans, inter-company open accounts, or

Gy > “3 : A
aN? \ production payments but no payments of principal or interest in respect thereof shall

made from any source in Guyana other than the bank accounts referred to in

JArticle 2:

1. and maintain bank accounts denominated in Guyanese dollars andlor United
States dollars ‘in‘Guyana and freely dispose of the sums deposited therein withoutany
restriction; provided the said accounts are credited only with sums deposited in
foreign currency or with the proceeds of the sale of foreign currency being credits
relating to or derived from Petroleum Operations;

(d) to open and maintain bank accounts in any foreign currency outside Guyana which
may be credited without restriction and freely dispose of any sums deposited therein
without restriction and without any obligation to convert into Guyana currency any
part of the said amounts, save that such accounts shall not be credited with the
proceeds of the sale of any Guyanese currency without ihe consent of the Bank of

Guyana;

(e) _ topurchase and, with the approval of the Bank of Guyana, to sell Guygi@¥e

76

Guyana Geology and Mines Commission
Assistant Corimissioner - Petroleum Division
“) -

ture:
Signa: ys

Date:
through the authorized banks, without discrimination, at the rate of exchange
determined by the Bank of Guyana for authorized banks at the time of purchase or

sale.

22.2 Expatriate Employees of the Contractor or of Affiliated Companies and of Sub-Contractors
engaged in Petroleum Operations shall not be subjected to all Exchange Control Regulations
that may be in effect from time to time. Expatriate Employees of the Contractor and Sub-
Contractors shall be entitled to remit freely abroad any portion of their salaries paid in
Guyana and any investment income that may be earned on the portion of their salaries paid in
Guyana.

22.3. Where Contractor, Affiliated Company or Sub-Contractor by notice in writing to the
Commissioner General, Guyana Revenue Authority has guaranteed the full and proper.
discharge by an Expatriate Employee engaged in Petroleum Operations of his liability to

income tax under the laws of Guyana, that Expatriate Employee shall be entitled to receive

._. Rayment-of the whole.or any-patt of his remuneration in the country in which he is normally

; Guyana Geology and Mines Commission
| Assistant Comrfissioner - Petroleum Division

77
Article 23 - Accounting and Audits

23.{ The Contractor shall be responsible for maintaining accounting records relating to Petroleum
Operations under this Agreement in accordance with the Accounting Procedures set out in

Annex C hereto.

23.2 The Minister shall have the right to audit the accounting records of the Contractor in respect

of Petroleum Operations in accordance with Accounting Procedure.

23.3 Nothing in this Article shall be construed as limiting the right of Government or any officer

of Government pursuant to any statutory power to audit or cause to be audited the books of

the Contractor.

<

See0S AE
Ke

Guyana Geology and Mines Commissi
mis:
Assistant Com on

78
3

i]

f

co

coma

&

Article 24 - Force Majeure

24.1

24.2

Any -non-performance or delay in performance by any Party hereto or any of its obligations
under this Agreement or in fulfilling any condition of any Licence granted to such Party or in
meeting any requirement of the Act or Regulations and any Licence issued thereunder, shall,
except for the payment of monies due by Government to Contractor or monies due to
Government under section 43 (4) of the Act (unless such failure to pay is prevented by any
action of the Government), not be a breach of this Agreement, the Licence or the Act and
Regulations if and to the extent that such non-performance or delay is caused by Force

Majeure as defined in this Article.

In this Article, the term “Force Majeure” shall mean any event beyond the reasonable Satrol af
of the Party claiming to be affected by such event which has not been brought about at its
instance and which has caused such non-performance or delay in performance and, without
limitation to the generality of the foregoing, includes natural phenomena or calamities,
epidemics, fires, wars declared or undeclared, hostilities, invasions, blockades, riots, strikes,
insurrection, civil disturbances, mining of the seas, international disputes affecting the extent

of the Contract Area and any governmental action that would prevent the performance of an

obligation or ability of the Contractor to export Petroleum (except asp
SS
14.5). »
24.4

24.6

particulars of the Force Majeure and obligations affected. Each Party shall promptly notify
the other Parties as soon as the Force Majeure has been removed or no longer prevents it

from carrying out its obligations hereunder.

Where a Party is prevented from exercising any rights or performing any obligations under
this Agreement due to a Force Majeure, the Minister hereby agrees pursuant to section 43 (3)

of the Act, subject to the proviso therein, that a period of additional time necessary for

restoration of damages caused during a Force Majeure delay shall be added to the time

Licence issued pursuant to this Agreement. The Contractor shall have the option of

nating this Agreement without any further obligation if Force Majeure exceeds one (1)

Without prejudice to the other provisions of this Article, the Parties shall meet to discuss the
consequences of the Force Majeure and the course of action to be adopted in the

circumstances.

The Government shall not i eure due to any order, regulation or written

BER

& Wvernment’s performance of its obligations

)

directive of the Gove

under this Agreement.

Article 25 - Assignment

25.1

25.2

25.4

25.3

Subject to the regulation 20 of the Regulations the Contractor shall not assign, or transfer in
whole or in part, any of its rights, privileges, duties or obligations under this Agreement, or
any Licence issued pursuant to this Agreement, to any person, firm or corporation, without

the prior written consent of the Minister.

The Minister shall give his consent under Article 25.1 where:

the assignment or transfer will not adversely affect the performance or obligations

i

morse inte pine mcr mens TD

In the event that the Minister does not give his consent or does not refuse a request for an

assignment or transfer by Contractor within sixty (60) days of receipt of such request,

consent shall be deemed to have been given by the Minister.

Any assignment made pursuant to this Article shall bind the assignee to all the terms and
conditions hereof and the terms and conditions of any Licence issued

pursuant to this Agreement unless otherwise agreed, and as a condition to any assignment,

the assignee shall provide an unconditional undertaking to the Minister to assume all

t Signature:

1 Date:
5.5 An application for assignment or transfer of a Licence shall be made in accordance with Form
_.. E of the schedule specified in the Regulations. The applicant shal] submit such additional

information relating to the intended assignee which the Minister may reasonably require to

enable him to dispose of the application.

Guyana Geology and Mines Commission
Assistant Comrpilssioner - Petroleum Division

Article 26 - Sole Expert, Conciliation and Arbitration

26.1

26.2

26.3

26.4,

r

i Guyana Geology and Mines Commission

{ Assistant Confmissioner - Petroleum Division
—

V\e ‘,
The Parties shall use their best efforts to settle amicably all disputes Aes ‘out.of ortelgting

to this Agreement.

Except for matters referred to in Articles 8, 12, and 13 and any other matter which the Parties
agree to refer to a sole expert, any dispute arising out of or relating to this Agreement which
cannot be settled amicably may be submitted by any Party to arbitration pursuant to Article

26.4 or Article 26.6, whichever applies.

The sole expert referred to in Article 26.2 shall be appointed by agreement between the
Parties, and in the event the Parties fail to agree on the sole expert within sixty (60) days after
receipt of the written. notice from any Party proposing the appointment of a sole expert, such
expert shall be appointed by the Minister of the Institute of Petroleum of the United
Kingdom. The decision of the sole expert on matters referred to him shall be final and
binding on the Parties. ‘The Parties shall refer any dispute arising out of or relating to such
expert decision, including enforcement thereof, to arbitration pursuant to Article 26.4 or
Article 26.6, whichever applies.

a

Subject to the provisions herein, the Parties hereby consent to submit to the International

Centre for the Settlement of Investment Disputes (ICSID) any dispute relating to or arising
out of this Agreement for settlement by arbitration pursuant to the rules of the Convention on

the Settlement of Investment Disputes between States and Nationals of Other States

(hereinafter referred to as the “Convention”). The Government hereby irrevgt
| oe ree "

83

Cy
any claim to immunity with regard to any arbitration pursuant to this Article 26 and to any

proceedings to recognise or to enforce this Article 26 or any proceeding to recognise or

ory

enforce an arbitral award rendered in an arbitration thereunder. Without prejudice to the
enerality of the foregoing, the waiver of immunity shall include immunity from service of
rocess and immunity from jurisdiction of any competent court, and immunity of any of the
Government’s property from execution of any arbitration award or judgement entered

thereon

26.5 Subject to Article 26.6, prior to submitting a dispute for arbitration a Party may submit the
dispute to conciliation under the Convention by a sole conciliator to be appointed by
agreement of the Parties. If the Parties fail to agree on a coriciliator in accordance with the
Convention the dispute may be submitted for arbitration. No arbitration proceedings shall be

instituted while conciliation proceedings are pending.

26.6 Ifthe Secretary-General of ICSID refuses to register a request for conciliation or arbitration
or if a tribunal of arbitrators constituted pursuant to Article 26.4 above determines that a
dispute is outside of ICSID’s jurisdiction, either Party may request arbitration of the dispute
before three arbitrators pursuant to the Arbitration Ruies of the United Natious Commission
on International Trade Law (UNCITRAL). The American Arbitration Association shall

administer.the arbitration under the UNCITRAL Arbitration Rules and shall act as the

appointing authority when the UNCITRAI

d Mines Commission
‘oleum Division
_—

Guyana Geology an

Assistant Comm sioner Pi

84

7 26.7 If the Secretary-General of ICSID refuses to register a request for conciliation and neither

party has requested arbitration under the UNCITRAL Arbitration Rules pursuant to Article

26.6 above, either Party may request conciliation pursuant to the UNCITRAL Conciliation

i

- Rules prior to submitting the dispute to arbitration.

[Fr 26.8 Conciliation or arbitration proceedings pursuant ti

' Washington DC, United States of America, or Port-of- Spain, Trinidad, and conducted i in the *

L English language. The Parties shall select the located from between the above mentioned

i options, and failing agreement between them, the arbitrator(s) shall make such selection in

ay their stead.

" 26.9 The fees and expenses of a sole expert or conciliator (as well as the charges for the use of

oi ICSID or other facilities) shall be borne equally by the Contractor and the Minister. Each

UL Party shall bear any other expenses it incurs in connection with expert or conciliation
proceedings. In the case of arbitration proceedings, the arbitrators shall assess the expenses

- incurred by the Parties, the fees and expenses of the arbitrators, the charges for the use of the

& facilities and any other costs related to the arbitration and shall decide by whom such costs

f shall be paid. The arbitrator(s) shall render a decision within six (6) months after having

. been appointed.

bs

f 26.10 The decision of a majority of the arbitrators shall be final and bindjng

7 shall be enforceable in any court of competent jurisdiction. Ox %

|

L Ms

Guyana Geology and Mines Commission
Assistant issioner - Pe!

85

} Signature:
Article 27 - Applicable Law

27.1 This Agreement shall be governed by, interpreted CLIN in accordance with the laws

Guyana Geology and Mines Commission
Assistant Cartimissjoner - Petroleum Division

86

fy
Article 28 - Protection of the Environment

28.1

28.2

28.3

28.4

Tn accordance with the Environmental Protection Act, 1996, the Contractor shall obtain an
environmental authorization as required from the Environmental Protection Agency and
comply witk the provisions of that Environzental Protection Act in relation to any activity of

this Agreement that is governed by that Environmental Protection Act.
The Contractor is precluded from initiating any exploration or development activity on those
areas outside of the Contract Area which the Environmental Protection Agency may

determine to be sensitive or protected.

In furtherance of regulation 6 of the Regulations js the conductof I et

Contractor shall take necessary and adequate~precautions;- in-~-accordance: with: good
international petroleum industry practice, agairist“pollution and “for the-protection-of the

environment and the living resources of the rivers and sea.

Ifthe Contractor's failure to comply with the provisions of Article 28.1 results in pollution or
damage to the environment, riverain or marine life or otherwise, the Contractor shall take all

reasonable measures in accordance with good international petroleum industry practice to
for)
in

28.6

Guyana Geology and Mines Commission
Assistant Commfissioner - Petroleum Division

The Contractor shall notify the Minister forthwith in the event of any emergency or accident
arising from Petroleum Operations affecting the environment and shall take such action as
may be prudent and necessary in accordance with good international petroleum industry

practice in such circumstances.

If the Contractor does nct act promptly pursuant to Article 28.2 so as to control or clean up
any pollution within a reasonable period specified by the Minister, the Minister may, after

giving the Contractor reasonable notice in the circumstances, take any actions which are

necessary in accordance with good international petroleum industry pragéet

)

88

Article

29 - Termination and Cancellation

29.1

29.2.

29.3

29.4

G json
'uyana Geology and Mines Commission

This Agreement shall be deemed to have been terminated if the Petroleum Prospecting
Licence granted to the Contractor pursuant to Article 3 and every Petroleum Production
Licence granted to the Contractor under Article 8 has either expired or, under and in
accordance with the Act and any relevant provision of this Agreement, been surrendered by
the Contractor or lawfully cancélled by the Minister pursuant to section 42 of the Act but

save as aforesaid, shall continue in full force anc-effectso-long asthe Contractor continues to
Pnolammel 2Bn'M bas ygolo oD enayue |
if i

hold any of the said Licences.

Should any issue arise between the Parties as to whether the Contractor is in default and such
issue cannot be amicably settled by consultation between the Parties and a dispute thereon is
referred for resolution pursuant to Article 26, this Agreement and the said Licences shall

continue in force pending resolution of such dispute.

Pursuant to section 42 of the Act, the Minister shall not cancel a Licence on the basis of
default unless the Minister has, by notice served on the licensee, given not less than thirty
(30) days notice of such intention and the basis of default. In the notice the Minister shall
specify a reasonable date before «hich the licensee may submit a written response or remedy

the default.

On termination of this Agreement, or cancellation of any Licence as aforesaid, the rights and

obligations of the Parties shall cease by the terminatigns eHa
Le
“ Ratsh,

89

issioner - Petroleum Division

termination, or cancellation shall not affect any right of action existing or liabilities incurred

by a Party before the date of termination or cancellation, and any legal proceedings that

tinued against a-Party may be commenced or-continued

Guyana Geology and Mines Commission
ssioner - Petroleum Division
p

Article 30 - Effective Date

‘9 30.1 The Effective.Date shall be the date on which this Agreement is-duly signed.

Guyana Geology and Mines Commission

91
Article 31 - Miscellaneous

31.1 The Government assures the Contractor that the Contract Area lies entirely within the

2 EN __ territorial limits of Guyana. and’ that Guyana has sovereignty: over such area... The
Government shall continue to assert its right to the entire Contract ‘Aréa and seek to resolve

current or future claims, if any, by other States that impugn any portion of the Contract Area.

The Government shall aiso use its best efforts to permit due observance 6f the “erms and

conditions of this Agreement by both Parties. Both Parties undertake not to take ary action

inconsistent with the terms and conditioti§ ‘of the Agreement

31.2 This Agreement shall not be amended or modified in any respect except by written
agreement entered into by all the Parties which shall state the date upon which the

amendment or modification shall become effective.

31.3 In the event of any conflict between any provisions in the main body of this Agreement and

any provisions in the Annexes, the provision in the main body shall prevail.

e headings of this Agreement are for convenience of reference only and shall not be taken

‘0 account in interpreting the terms of this Agreement.

versa.

31.6 The provisions of this Agreement shall inure to the benefit of and be binding upon the Parties

and their permitted assignees and successors in interest.

| Guyana Geology and
Assistant Commigsioner- Pe

character.

31.8 This Agreement supersedes and replaces any previous Agreement or understanding between

ft
@
f Guyana Geolo,
BY and Mi
_. it Commi: sioner... ee Commission

Petroleum Division
— :

93
ility of Agreement

32.1 Government shall not, following the Effective Date, unilaterally increase the contractual
obligations of thé Contractor undét this Agréement or diminish the contractual rights of the
Contractor hereunder as such obligations and rights exist as of the Effective Date. if any
level of the Government promulgates new or amended laws, decrees or regulations, which

negatively impacts the Contractor's economic benefits, the Parties shall promptly make

revisions and adjustments to. this Agreement as necessary to maintain the Contractor’s

economic entitlements at the level existing as of the Effective Dat <8. REGS

Guyana Geology and Mines Commission
Divigion
Assistant Commissioner - Petroleum D* f

94
Article 33 - Notices

33.1 All notices and other communications to be givensunder this Agreement shall be deemed to
have been made properly if delivered in person in wating, mailed with charges prepaid or
sent by facsimile, by one Party to the other at their respective addresses in Guyana as set
forth below and copied to their overseas addresses. Any such notice or communication given

as aforesaid shall be deemed to have been given and received at the time of delivery (if

delivered by hand or by courier) or at the time of receipt (if transmitted by facsimile):

[ The Minister Responsible for Petroleum

_ c/o Guyana Geology And Mines Commission
[ Upper Brickdam, Stabroek,

an P.O. BOX 1028, Georgetown,

[ GUYANA.

r Attention: Commissioner, GGMC

. Facsimile: 592-225-3047

i The Company Secretary/Director

, NABI OIL AND GAS INC.

‘ c/o Lot 63 Brickdam, Stabroek, Georgetown,
— GUYANA

[ Attention: Rafael 8. Nabi

; Facsimile: 592-227-1095

33.2 Any Party may, by notice as provided hereunder to the other Parties and GGMC ckange its

address and other particulars for notice purposes.

His Excellency DONALD RAMOTAR
President of the Republic of Guyana.

Srtoy
Y PUBLEG

ty nh
3 the original whic .
) A TRUE COPY ' the Deeds Reding

was registered
Georgetown, emer

2D. Day oa

Guyana on tne ,

20. ies

‘ompany Secretary/Director
Rafael|S. Nabi

staat sworn clerk
Sahay [ets

Assistant Contfnissioner - Petroleum Divition

nh
din the Deeds Registry of

on the

A TRUE COPY of the orginal whic!

was registere:
Weageown, Demerara, Guyana

— pay of Dew 20
“Bea W0.

——
cement ark QS

Guyana coe and Mines Commission

96
ANNEX A
DESCRIPTION OF PROSPECTING AREA ~~

Description of area to be granted under Petroleum Prospecting Licence pursuant to Article 3 of the

Petroleum Agreement.

The area comprises approximately 2592 sq. km described herein consisting of graticular blocks identified

fr © herein shown on Block Reference Map attached.

foal

an Latitude and Longitude Measurements are North and West respectively.

‘on POINT NO. LATITUDE LONGITUDE

4 06° 50.00' N 58° 10.00'W

i 2 06° 50.00 N 57° 55.00 W

; 3 06° 45.00'N | 57° 55.00'W

* 4 06° 45.00'N 57° 50.00' W ~ |

_ 5 06° 46.00'N 57° 50.00°W
6 06° 40.00'N 57° 45.00'W

_ 7 06° 35.00'N 57° 45.00'W

| 8 06°°35.00°N 57° 40.00° W

fn 9 06° 30.00'N 57° 40.00'W

4 10 06°30.00N 57° 35.00 W “|

se . I 06° 20.00 N ~~ 57° 35.00 W I
12 06° 20.00'N 58° 10.00 'W ;

Guyana Geology and Mines Commission
| Assistant Commissioner - Petroleum Divition

aa |

DESCRIPTION OF PROSPECTING AREA (CONT'D)

The following five (5) minute by five (5) minute square graticular blocks describe the area. These blocks

are shown on the Map attached

Block W Full blocks35, 36, 47, 48, 59, 60, 71, 72, 83, 84, 95. 96

Block X Full blocks 25, 37, 38, 49-51, 61-64, 73-77, 85-89

pilin Geology and Mines Commission
istant Commissioner - Petroleum Division

ou 7 ; : 7: ck & a

; pre feungeu8ic
wong wnajdazsg - s9v01ssy
UojssuIOD soul.) pue AZojoag euedne. |

000°000'TT 2189S
rsowy tog cueing uMaRBoRD wep»G 60

vojsstunvoo soUIN 8 AB9]a95 euasns s1apWOTL
1 “Diy sauoysspivog URAL UOs2), ;
TROLLYMYOSN BALIN HOS z

09 OP Ot 0 0%

ae a ee <a

LG SOLS OolS- GtelS> ORAS” SoS:

WOESLS SEALS GPOLS AYOLHY OS0LS- SHES BG SHIT OeGG SheBS OZNS SASH OBE SES APES

988 S595 GG

of 7 ” = = 9 .
xot eb! wore ee: 4 xock Mace ff XOEL SEL KEL xEEE Mcbe asthe AMLEL mop ANGEL FABER AMEY MOL ANGER AAREL SNES) sad
xest yeh z,xant fl moce |anezt snacs sect eaUc = nnsek | MpaE ARETE MEL NC
z a a 2
fal xGLb a oie matt AOLL ASL AGES ARLE TALE ARAL MME A
e : i
xan, xeor ges xem onaot H neyo. ance AZO} MEDL.AACG MAGS MEG AEG
x9B MSS UG OXEG ms f mre PC
e/ i ' g
te «on GL XBL page pA! SANE ADL MAGE MADE AEE
x - e tl
Fy eye : 2
8) Kao 2
xt WML OL as MEO pup, map aS] wipe aE pega
295 xBi NSB OXVS mus mss Hoss taS MES MES MS OB FAP
2 2
sae yee ee Ee Xb A ogacr. Msp Msp || nce Mae ALY oaOy MAGE PREC AE
wee nee EOE KG XBZ MAE er a ee
nee ce a Hoigok awe MOL mss mare AEE
bs &
re Oe a ee ee Jomo oom ae
ZL J u
a o
CLG S0eLS* DekS+ SbolS> OTAS SE yL5- OELG FEAL OLUGY EEHLS OFedS SELLS gGG — SUBS OBS Sh<B5 0240S .G78S- OES SToOS- OPES GhAMG OSS S585 GS

ANNEX C

- _ ACCOUNTING PROCEDURE

Cire STN ar etrole
Asst “pe be KPPRO

Section 1

GENERAL PROVISIONS

1.1 Definitions

For the purpose of this Accounting Procedure the terms used herein which are defined in the

\creement or in the Act shall have the same meaning when used in this Accounting Procedure

1.2 Documentation Required to be Submitted by the Contractor

(a) The Contractor shall keep the accounts, operating records, reports and statements

relating to the Petroleum Operations:
in accordance with the terms of the Agreement and this Accounting
Procedure; and

in such form as may be agreed from time to time between the Parties which

— shall identify the categories of costs, expenses, expen s and credits

(b) Pursuant to (a) above, the Contractor shall make quarterly Statements relating to the

[ Petroleum Operations including:

@ Production Statement (see Section 5 of this Annex).

ra (ii) Value of Production and Pricing Statement (see Section 6 of this Annex).

(iii) | Statement of Expenditures and Receipts (see Section 7 of this Annex)

(iv) Cost Recovery Statement (see Section 8 of this Annex).

(v)  End-of-Year Statement (see Section 9 of this Annex).

(vi) Budget Statement (see Section 10 of this Annex)

1.3. Language, Units of Account and Exchange Rates

(a) Accounts shall be maintained in Guyanese dollars and United States dollars;
however, the United States dollars accounts will prevail in case of conflict. Barrels

| shall be employed for measurements of production of Crude Oil required under the
Agreement and this Annex. Standard cubic feet (scf) shall be employed for

measurements of production of Natural Gas required oO and this
ho
Annex. The language employed shot: be English. /¢

(b) Should there be any gain or loss from exchange of currency, it will be credited or

charged to the accounts under the Agreement.

(c) @) Amounts received and costs, expenses and expenditures made in currencies
other than United States dollars and Guyanese dollars shall be converted into -
United States dollars by using the relevant cross rate published in the
Exchange Cross Rate table of the Financial Times, London edition, on the

first business day for the Month in which the relevant transaction occurred.

(ii) - Amounts received and costs; expenses and expenditures made in Guyanese

~~ dollars or in United States dollars shall be converted from Guyanese dollars -
into United States dollars or from United States dollars into Guyanese dollars .
on the basis of the average weekly buying and selling exchange rates between

the currencies in question as determined and published by the Bank of -

Guyana at the time that the relevant transaction occurred.

The actual exchange rates applied in accordance with sub-section 1.3 (c) (ii)

above and, where relevant, sub-section 1.3 (c) (i) above, shall be identified in

the relevant Statements required under sub-Section 1.2 (a) of this Annex.

1.4 Payments

(a)

()

agreed, be made in United States dollars and through a bank designated by the

receiving Party.

All sums due under the Agreement during any Calendar Month shall, for each day
such sums are overdue during such Month, and thereafter, bear interest at the Agreed

Interest Rate.

1.5 Audit and Inspection Rights of Government

(a)

iS)

eens REGS

The President shall have the right to audit upon ninety (90) days written notice, at his
sole cost and expense, accounts and records of the Contractor, maintained hereunder
with respect to each Calendar Year within two (2) years from the end of each such
Year. For purposes of auditing, the President may audit, examine and verify, at
reasonable times during normal business hours but not more than once per Calendar
Year, all charges and credits relating to the Contractor's activities under the
Agreement and all books of accounts, accounting entries, material records and
inventories, vouchers, payrolls, invoices and any other documents, correspondence
and records necessary to audit and verify the charges and credits. Thutiig such annual
audit, examination and verification in respect of each Calendar Year the President

may review items previously subjected to audit in earlier Years but such review shall

oO gnly be carried o' : ‘inde junction with the annual audit in any given Year;

Mines Commission
Petroleum Division

gy. and:

Ay a Geold}
Guyana isfioner -

Assistant Comm

Signature:
bene

- A Dates
(ii) subject to Section 1.5 (5), no sooner than twelve (12) months following the

previous audit thereof; and

(iii) only be for the purposes of verifying a matter arising in a later period, which

relates to the earlier Year(s) in question or as specified in Section 1.5 (b).

In conducting such audits, the auditors may physically examine at the sole cost and

“expense of the President, property, facilities and stocks used in Petroleum Operations

wherever located. Such examinations shall take place at reasonable times during

/At the conclusion of each audit, the Parties shall endeavour to settle outstanding
matters and a written report will be issued to the Contractor within sixty (60) days of
the conclusion of such audit. The report shall include all claims arising from such

audit.

The Contractor shall reply to the report in writing as soon as possible and in any event
not later than sixty (60) days following receipt of the report indicating acceptance or
rejection of the audit claim and in the case of a rejection showing explanations

thereof.

Should the President consider that the report or reply requires further investigation on

- x
Guyana Geology and Mines Commission (Sif
" assistant Compfissioner »Retroleum Division
| Asistan iF et

i poly |)
signature:

' Dater

any item therein, the President shall have the right to conduct a furflet eect pip?
: iQ: i

relation to such matter within sixty (60) days of its receipt of Contractor's reply. If
within sixty (60) days of the President's further audit, the President's audit claim is not
— settled, the claim shall be submitted to arbitration in accordance with Article 26 of the

Agreement.

All adjustments resulting from an audit agreed between the Contractor and the
President conducting the audit shall be reflected promptly in the accounts by the
{ Contractor and any consequential adjustments in Crude Oil entitlements shall also be
|

made promptly.

In the event that an audit claim by the President is not settled to the President's

bs satisfaction by the Contractor's reply as provided for above, the Contractor shall be
{ ¢

entitled to recover any disputed amounts pending final resolution of the claim.
However, any subsequent adjustments in the President's share of Profit Oil following
resolution of the claim shall be repaid with interest, at the Agreed Interest Rate as a
first claim from Contractor's share of future Profit Oil. In the set that the

Contiactor's share of Profit Oil is insufficient to provide for the President's extra

lement including interest, the Contractor shall promptly make an equivalent

t in United States dollars to the President

ithout prejudice to the finality of matters as described in sub-sections 1.5 (a) and

fo . 1.5 (b) all documents referred to in those sub-sections shall be maint; a
ve SE
iS)

gy and Mines Commission
sioner - Petroleum Division

Guyana Geolo;
od Assistant Com

Signature:

| Datet

@)

ee AE Coremmndsins ractor or its Affiliated Cg
Guyana Geology ® eroleum Division . fe
Nrearisten ie

7

ates

Signature:

Assistant real BR roleust
Suk

available for inspection by the President for two (2) years following their date of
issue providing, however, that where issues are outstanding with respect to an audit,
the Contractor shall maintain documents for a longer period until the issues are

resolved. a

The Contractor may require that audits hereunder of accounts and records maintained
by Affiliated Companies of the Operator, other than any Affiliated Company of the
Operator which is conducting a substantial part of the Petroleum Operations on
behalf of the Contractor be conducted either by the Operator's statutory auditors
working under the instruction of the President (provided such appointment is
accepted by the statutory auditors), failing which, by an independent firm of auditors

of international standing to be approved by the President.

Nothing herein above provided shall entitle the President or his auditors to have

cess to data and records which:

(i) are subject to statutory restrictions on disclosure; or

(ii) do not relate to Petroleum Operations; or

petroleum industry; provided however, that where the President or his
auditors seek confirmation that charges subject to restricted access under (a),
(b) and (c) above have been properly charged under this Agreement and

ol

Accounting Procedure, they shall be entitled to seek (at their s

case may be, certification that such charges have been levied on a fair and

reasonable basis.

i ission
nd Mines Commi:
ner - Petroleum Division

Guyana Geology 3!

on
Section 2

CLASSIFICATION, DEFINITION AND ALLOCATION OF COSTS,

EXPENSES AND EXPENDITURES

All costs, expenses and expenditures re‘ating to the Petroleum Operations referred to in Section 3

shall be classified, defined and allocated as follows
21. , Exploration Costs are all direct and allocated indirect expenditures incurred in the search for
Petroleum in an area which is or was, at the tire when such costs were incurred, in the

Contract Area, including:

A\étial, geophysical, geochemical, paleontological, geological, topographical and

‘seismic surveys and studies and their interpretation provided the data relates to the

Core hole drilling and water well drilling.

(c) Labour, materials and services used in drilling Exploration and Appraisal Wells with

the object of finding Petroleum or for the purposes of appraising the extent of
producible reservoirs already discovered rovided such wells, are not completed , as

producing wells.

(d) Facilities used solely in support of the purposes described in (aye

! Guyana Geology and Mines Commission
\ssistant Commissioner - Petroleum Division

(e) All General and Administrative Costs and Annual Overhead Charge and all Service

Costs allocated to Exploration Costs.

(f) Any other Contract Costs incurred in the search for and appraisal of Petroleum after

[ the Effective Date.
(: (g) Training Costs set forth in Article 19.3 of the Agreement. ..

(h) Rentals.

os : (3) Licenses and other fees.

2.2 Development Costs shall consist of all expenditures incurred in:

(a) Drilling wells, which are completed as producing wells and drilling wells for
purposes of producing from a producible reservoir whether these wells are dry or
producing, and drilling wells for the injection of water or gas to enhance. pooovery of

Petroleum.

a]

(b) Completing wells by way of installation of casing or equipment or otherwise after a

oR

well has been drilled for the purpose of bringing the well into use as a producer or as

a well for the injection of water or gas to enhance recovery of petroleum.

(c) Intangible drilling costs such as labour, consumable material and servi,

Guyana "Beolagpapsasioe Commission

4 Assistant Coe oo ar - Pecroloum Division
| Date: “Gaeen’ __|

10
(d) The costs of field facilities such as pipelines, flow lines, production and treatment
units, wellhead equipment subsurface equipment, enhanced recovery systems,
offshore platforms, petroleum storage facilities, export terminals and piers, harbours
and related facilities and access roads for production activities.

fe) Engineering and design studies for field facilities.

(f) All General and Administrative Costs and Annual Overhead Charges and all Service

Costs allocated to Development Costs.

2.3. Operating Costs are all expenditures incurred in the Petroleum Operations, which are other
than Exploration Costs, Development Costs, General and Administrative Costs and Annual
Overhead Charge and Service Costs. The balance of General and Administrative Costs and
Service Costs not allocated to Exploration Costs or Development Costs shall be allocated to

Operating Costs.

These are direct and indirect expenditures in support of the Petroleum Operations
including but not limited to warehouses, piers, marine vessels, vehicles, motorised
rolling equipment, aircraft, fire and security stations, workshops, water and sewage
plants, power plants, housing, community and recreational facilities and furniture,

tools and equipment used in these activities and safety and security services. Service

Costs in any.Calendar Year shall include the total costs incurred in s a
Ce

Sst Campes sonue « Petraloun Divine

TTY

om

iS)

(b) All Service Costs will be allocated to Exploration Costs, Development Costs and
Operating Costs in accordance with standard industry accounting practice or on an

equitable basis otherwise agreed between the President and the Contractor.

5 General and Administrative Costs and Annual Overhead Charge

(a) General and Administrative Costs ar all

carey

ral and administrative costs in respect

of the local office or offices including but

t limited to supervisory, accounting and

employee relations services, but which are not otherwise recovered.

(b) An Annual Overhead Charge for services rendered outside Guyana and not otherwise
charged under this Accounting Procedure, for managing the Contractor's activities
under the Agreement and for staff advice and assistance including but not limited to
financial, legal, accounting and employee relations services. For the period from the

Effective Date until the date on which the first Petroleum Production Licence under

EDS Re
& Agreement is granted by the President this annual charge shal! be two percent

ey

> mh

iftg the Calendar Year. From the date of grant of the Petroleum Production:

of the Contract Costs, including those covered in sub-section 2.5 (a), incurred

Xcence the annual overhead charge will be:
three percent (3%) of the first US$5 million of annual Contract Cost, plus two
percent (2%) of the next US$5 million annual Contract Cost, plus one percent (1%)

of the next US$5 million annual Contract Cost, plus one half of one percent (0.5%)

of the next US$20 million of annual Contract Cost, nt (1%) of annual

(Soscmal “Ss
Contract Cost in excess of US$35 million.- /5%,

eens \ By

Guyana Geos: and Mine ommiss
—— <4 Fo
i G ey on Division | |
uy ‘ |
Assistant Com (sioner ~ a i?)

} signature
ee Suk rely 2

cassistant Commissioner - Pecroleum Division

tyastures

4
Fra all 4H 8t"

All General and Administrative Costs and Annual Overhead Charge will be allocated

to Exploration Costs, Development Costs and Operating Costs in accordance with
pital ‘pasis otherwise agreed

eS Ne,
=

standard industry accounting practice or on ax
between the President and the Contractor, x

and Mines Commission

Section 3

COSTS, EXPENSES, EXPENDITURES AND CREDITS

OF THE CONTRACTOR

3.1 Costs Recoverable Without Further Approval of the President

Subject to the provisions of the Agreement, the Contractor shall bear and pay the following

costs and expenses in respect of the Petroleum Operations. These costs and expenses will be
classified under the headings referred to in Section 2. They are all recoverable as Contract

Costs by the Contractor under the Agreement.

ey TY

(a) Surface Rights

This covers all. costs attributable.to the acquisition, renews
if surface rights acquired and maintained in force for the Contract Area including any

amounts payable pursuant to Article 10 of the Agreement.

(b) Labour and Associated Labour Costs

(i) Gross salaries and wages including bonuses of the employees of the Parties
comprising the Contractor directly engaged in the Petroleum Operations,

irrespective of the location of such employees, it being understood that in the

| , case of those personnel only a portion of whose time is wholly agoBdis

; Petroleum Operations, only that pro-rata portion of appli ‘ab wa

Guyana Geology and Mines Commission
ra iSioner - PetrcRAlATISRH Pe charged.

\ssistant Com

wate:
cu)

Gi)

(iv)

Costs arding holiday, vacation, sickness and disability payments

applicable to the salaries and wages chargeable under (i) above.

Expenses or contributions made pursuant to assessments or obligations
imposed under the laws of the Republic of Guyana which are applicable to

cost of salaries and wages chargeable under (i) above.

Cost of established plans for employees’ life insurance, hospitalisation,

pensions, and other benefits of a similar nature customarily granted to the

employees of the Parties comprising the Contractor.

epublic of Guyana all of which shall be in accordance with the normal

ractice of the Parties comprising the Contractor.

the Parties comprising Contractor and paid or reimbursed by a Party

comprising the Contractor,

(c) Transportation

15
(d) Charges for Services

(i) Third Party Contracts

The actual costs of contracts for technical and other services entered into by
i. the Contractor for the Petroleum Operations, made with third parties other
than Affiliated Companies of the Contractor are recoverable; provided that
the prices paid by the Contractor are competitive with those generally charged
by other international or domestic suppliers for comparable work and

services.

(ii) Affiliated Companies

Without prejudice to the charges to be made in accordance with sub-section

3.5, in the case of services rendered to the Petroleum Operations by an
fliliated Company, the charges will be based on actual costs without profits.
e charges will be no higher than the usual prices charged by the Affiliated
Company to third parties for comparable services under similar terms and
( conditions elsewhere and will be fair and reasonable in the light of prevailing

international oil industry practice and conditions. The Contractor will, if
i requested by the President, specify the amount of the charges, which

constitutes an allocated proportion of the general material, management,

FS

= technical and other costs of the Affiliated Company and the amount, which is

the direct cost of providing the services concerned. If necessary, certified

* evidence regarding the basis of prices charged may be,

7 noon Quditors-of the iat
Guyana Geology and Mines the af

Assistant Comnptssioner - Petroleum Division

Signature:

@)

Material

(i) So far as is practicable and consistent with efficient and economical

operation, only such material or equipment shall be purchased or furnished by

the Contractor for use in the Petroleum Operations as may be required for ‘ise

in the reasonably foreseeable future and the accumulation of surplus stocks

shall be avoided.

(ii) In case of defective material or equipment, any adjustment received by the

Contractor from the suppliers/manufacturers or their agents will be credited

to the accounts under the Agreement.

Except as provided in (b) below, material purchased by the
Contractor for use in the Petroleum Operations shall be valued to
include invoice price less trade and cash discounts (if any), purchase
and procurement fees plus freight and forwarding charges between
point of supply and point of shipment, freight to port of destination,

insurance, taxes, custom duties, consular fees, other items chargeable

against imported material és
¥,
fa

17
from point of importation to warehouse or operating site, and its costs

fr should not exceed those prevailing in normal arms length transactions
r on the open market at the time of procurement.

(b) Material purchased from Affiliated Companies of the Parties
comprising Contractor shall be charged at the prices specified at (1)
i ‘ and (2) hereof.
\.
c
t (1) New Material (Condition "A")
(

Shall be valued at the invoiced price, which should not exceed

the price prevailing in normal arms length transactions on the

open market at the time of procurement.

Used Material (Conditions "B"and "C")

f° a Material which is in sound and serviceable condition

and is suitable for reuse without reconditioning shall

be classified as Condition "B" and at not more than

( seventy-five percent (75%) of the_price~ new *
v eens. REG,

(ua)

Material, which cannot be classified as Condition "B"

but which:-

(a)

(b)

ii)

or Condition “C”, shall be

commensurate with its use.

Gs Commission
Division

. Petroleum

signature?

ate?

*
after reconditioning will be further serviceable
for original function as good second-hand

material (Condition "B"), or

is serviceable for original function but not
suitable for reconditioning; shall be classified
as Condition "C" and priced at not more than
fifty percent (50%) of the current price of new
material (Condition "A") as defined in (1)
above. The cost of reconditioning shall be
charged to the reconditioned material provided
that the Condition "C" material value plus the
cost of reconditioning does not exceed the

value of Condition "B" material.

Material, which cannot be classified as Condition ‘ “B”

(iv) | When the use of material is temporary and its service
to the Petroleum Operations does not justify the
reduction in price as provided for in (2) (ii) hereof, _
such material shall be priced on a basis that will result
in a net charge to the accounts under the Agreement

consistent with the value of the service rendered.

[ (f) Rentals, Duties and Other Assessments

Allrentals, taxes, levies, charges, fees, contributions and any other assessments and
charges levied by the Government in connection with the Petroleum Operations and

paid directly by the Contractor. et

(g) Insurance and Losses

tr Insurance premium and cost incurred for insurance pursuant to Article 20 provided

that if such insurance is wholly or partly placed with an Affiliated Company of the
\ Parties comprising the Contractor, such premium and costs shall be recoverable only
} . to the extent generally charged by competitive insurance companies other than an
‘Affiliated Company of a Party comprising the Contractor. Costs, losses and damages

incurred to the extent not made good by insurance, are recoverable, including costs,

ines Commission
Petroleum Division

Guyana Geology and M

Assistant Comm! Bonet 20

unless such costs, losses or damages have resulted solely from an act of willful

misconduct or gross negligence of the Contractor.

(h) Legal Expenses

All costs and expenses of litigation and legal or related services necessary or
expedient for the procuring, perfecting, retention and protection of the Contract Area
and in defending or prosecuting lawsuits involving the Contract Area or any third

« party claim arising out of activities under the Agreement or sums paid in respect of

legal services necessary or expedient for the protection of the interest of the Parties
‘are recoverable. Where legal services are rendered in such matters by salaried or
egularly retained lawyers of the Contractor or an Affiliated Company of the Parties
comprising Contractor, such compensation will be included instead under sub-section

3.1(b) or 3.1(d) above as applicable.

a) Training Costs
All costs and expenses incurred by the Contractor in training of Guyanese personnel
and such other amounts as may be expended on training under Article 19 of the

Agreement.

W General and Administrativeests ahd Annual Overhead

3.2

(k)

@

(m)

The costs described in sub-section 2.5(a) and the charge described in sub-section
2.5(b).

Pre-Contract Costs

The sum of three thousand United States doilars (US$3,000.) in respect of all costs

incurred by Contractor prior to the Effective Date.

Interest and Financing Costs

Interest, expenses and related fees incurred on loans raised by the Parties comprising
the Contractor for Petroleum Operations and other financing costs provided that such

expenses, fees and costs are consistent with market rates.

Abandonment Costs

Amortized abandonment costs calculated pursuant to ArticleQ0O

Costs Recoverable only with Approval of the President

(a)

Commission paid to intermediaries by the Contractor.

R
ON
R \
(c)

Costs not Recoverable under the Agreement

Expenditure on research into and development of new equipment, material and
techniques for use in searching for developing and producing petroleum which will

be of benefit to Petroleum Operations.

(a)

(b)

(c)

(d)

’ With the exception of the sum specified in sub-section 3.1(k), costs incurred before

the Effective Date.

Petroleum marketing or transportation costs of Petroleum beyond the Delivery Point.
Amounts paid under Article 3.2 of the Agreement, if any, and, subject to Section
3.1(g) any other amounts paid with regard to non-fulfilment of contractual

obligations.

Costs of arbitration and the sole expert in respect of any dispute unde: the

Agreement.

Fines and penalties imposed by Courts of Laws of the Co-operative Republic of

Guyana.

er

3.4 Other Costs and Expenses

(g) Costs incurred as a result of willful misconduct or gross negligence of the Contractor
or failure to insure where insurance is required. pursuant to the Agreement or where

the Contractor has elected to self-insure.

Other costs and expenses not covered or dealt with in the provisions of this Section 3 and

which are incurred by the Contractor in the conduct of the Petroleum Operations are

recoverable subject to the approval of the President.

3.5 Credits under the Agreement

The net proceeds of the following transactions will be credited to the Accounts under the
Agreement and shall reduce the amount of Contract Costs, which the Contractor is entitled to
recover from Cost Oil, by a corresponding amount:

(a) The net proceeds of any insurance or claim in connection with the Petroleum

Operations or any assets charged to the accounts under the Agreement when such

operation or assets i and the premium charged to the accounts under the
ce EG
9 iN

2

Agreement.

Guyana Geology an fe
ASSEN Com,

(b)

(©)

©

@

Guyana Geology and Mines Commission

Assistant Co

Signature:

| Date:

Revenue received from third parties for the use of property or assets the cost of which

has been charged to the accounts under the Agreement.

Any adjustment received by the Contractor from the suppliers/manufacturers or their
agents in connection with defective material the cost of which was previously

charged to the accounts under the Agreement

Rentals, refunds or other credits received by the Contractor which apply to any
charge which has been made to the accounts under the Agreement, including any
costs and expenses previously charged to the accounts pursuant to sub-section 3.1(h)
and which have been successfully recouped from legal proceedings but excluding any
award granted to the Contractor under arbitration or sole expert proceedings referred

to in sub-section 3.3(d) above.

The value at the time of export of inventory materials subsequently exported from the

\

Co-operative Republic of Guyana without being “‘uséd in the Petroleum Operations.

The proceeds from the sale or exchange by the Contractor of materials, equipment,

plant or facilities, the acquisition costs of which have been charged to the accounts

under the Agreement, including such items sold to the Government} oun,

eZe0S AEBS
OF ON

issioner - Petroleum Division

25

3.6

(g) The proceeds, from the sale of Petroleum Data which relates to the Contract Area
provided that the acquisition costs of such rights and information have been charged

to the accounts under the Agreement;

(h) The proceeds derived from the sale or licence of any intellectual property the

Duplication of Charges and Credits

Notwithstanding any provision to the contrary in this Accounting Procedure, it is the

intention that there sJ duplication of charges or credits to the accounts under the

Agreement.

and Mines Commission
ioner - Petroleum Division

Guyana Geology

26
Section 4

RECORDS AND VALUATION-OF ASSETS

The Contractor shall maintain detailed records of property in use for the Petroleum Operetions in
accordance with normal practice in exploration and production activities of the international
petroleum industry. At annual intervals the Contractor shall notify the President in writing of all
‘assets acquired and all assets disposed of during the preceding twelve (12) months. At reasonable
intervals but at least once a year with respect to moveable assets and once every three (3) years with
respect to immovable assets, inventories of the property under the Agreement shall be taken by the
Contractor. The Contractor shall give the President at least thirty (30) days written notice of its

intention to take such inventory and the President shall have the right to be represented when such

inventory is-taken. The Contractor will state clearly the principles upon which valuation of the

27
5.1

Upon commencement of production of Petroleum from the Contrac

Section 5

PRODUCTION STATEMENT

FANG Coritractor

shall submit a monthly Production Statement to the President showing the following

information separately for each Field and in aggregate for the Contract Area.

(a)

(b)

(@)

()

(9)

(g)

The gross quantity of Crude Oil and Natural Gas produced.

The quantities of Crude Oil and Natural Gas used for the purpose of carrying on
Petroleum Operations including drilling and Production Operations and pumping to
Field storage.

Quantities of Crude Oil-arid:Natutal Gas lost;:~:~..

The quantities of Natural Gas flared:

The quantity of Crude Oil produced and saved.

The quantity of Natural Gas produced and saved.

The q

(h) The quantity of stocks of Crude Oil held at the end of the Calendar Month in

question.

(i) The number of days in the Month during which Petroleum was produced from each

Field.

Gj) The average daily production rate for each Field, calculated in accordance with

Article 11.6 of the Agreement.

The Production Statement for each Calendar Month shall be submitte

later than sixty (60) days after the end of such Calendar Month. 3

Guyana Geology and Mines Commission
Assistant Commissioner - Petroleum Division

29
Section 6

j /
VALUE OF PRODUCTION AND PRICING oraruive
v\

Cea)
| \
i‘ 6.1 The Contractor shall, for the purposes of Article 13 of the Agreement prepare a SI Pre ent
providing calculations of the value of Crude Oil produced and saved during each Calendar
fA
| Month for each Field. This statement, which shall be prepared for each quality of Crude Oil
r produced from the Contract Area, shall contain the following information:
Pr ~ (a). ° The quantities, prices and receipts realised therefor by the Contractor as a result of
- is ‘ Third Party Sales of Crude Oil made during the Calendar Month in question.
I Pret:
i
i. : (b) "The quantities, prices and receipts realised therefor by the Contractor as a result of
om sales of Crude Oil made during the Calendar Month in question, other than Third
i Party Sales.
Pa.
|
- (c) The percentage volume of total sales.
A (d) Relevant information available to or obtainable by the Contractor for the purposes of

Article 13 of the Agreement.

6.2 The Value of Production and Pricing Statement for each Calendar Month shall be submitted

| to the President not later than thirty (30) days after the end of such Calenday
e ata
ie if

30 Nie

Guyana Geology and Mines Commission
issioner - Petroleum Division

1

72

Section 7

STATEMENT OF EXPENDITURE AND RECEIPTS

the Contractor shall prepare with respect to each Calendar Month a Statement of
Expenditure and Receipts under the Agreement. The Statement will distinguish between
Exploration Costs, Development Costs and Operating Costs consistent with the individual
categories specified in Sections 2 and 3 herein and will separately identify major items of

expenditures within these categories. The statement will show the following:

(a) Actual expenditures and receipts for the Month in question.

(d) Latest forecast of cumulative expenditures to year end

(e) Variations between budget forecast and latest forecast, with explanations thereof.

rere
sealogy and Mines Commission H
ioner - Petroleum Division

is

tame Com

fA

8.1

Section 8

COST RECOVERY STATEMENT

The Contractor shall prepare with respect to each Calendar Morith a Cost Recovery

Statement containing the following information:

(a)
(b)

(c)

(@)

()

©

Recoverable Contract Costs carried forward from the previous Month, if any.
Recoverable Contract Costs for the Month in question.

Total Recoverable Contract Costs, which is that cost at sub-section 8.1 (a) plus that

cost at sub-section 8.1 (b).

Quantity and value of Cost Oil taken and disposed of by the Contractor for the Month

in question.
Contract Costs recovered for the Month in question

Total cumulative t of Contract Costs to be carried forward into the next

Guyana Geology and Mines Commission
Assistant Commigsioner - Petroleum Division

eels)

| Signature:
{
! Date:
8.3

8.4

The information to be submitted under Section 8.1 (d) and (e) above shall be given in

separate statements for each Field, so as to indicate together, the Contractor's total allocation

of Cost Oil as required under Article 11 of the Agreement:

The Cost Recovery Statement to be submitted under sub-section 8.1 shall identify the

unrecovered cost of assets for the purpose of Article 20.1(a)(iii) of the Agreement.

he President no later

The Cost Recovery Statement for each Month shall be sy
EG/e

Section 9

fal , END-OF-YEAR STATEMENT

The Contractor shall prepare an End-of-Year Statement. The Statement will contain aggregated

= information for the Year in the same format as required in the Value of Production and Pricing

mn Statement, Cost Recovery Statement and Statement of Expenditures and Receipts but will be based

on actual quantities of Petroleum produced and expenses incurred. The End-of-Year Statement for

P each Calendar Year shall be Submitted 981 within one hundred and twenty (120) days of

i SS

ra the end of such Calendar. Year. ig

rn : ee wan On

i at Cor "i s

Pr | Signatore: _ Lar — ——
OIF

(Date: oebast 20!

fA

he

me

‘a

~Y
Section 10
BUDGET STATEMENT

10.1 The Contractor shall prepare an annual budget pursuant to Article 7 of the Agreement (the
“Budget Statement”). The Budget Statement will distinguish between Exploration Costs,
Development Costs and Operating Costs consistent with the individual categories specified
in Sections 2 and 3 and will show the following:

(a) Forecast expenditures and receipts under the Agreement for the Calendar Year.

()

juyana Geology and Mines Commission
{ Assistant Commissioner - Petroleum Division
{ ;

| Signature:

\ Date:

we
a
